
	
		II
		Calendar No. 109
		111th CONGRESS
		1st Session
		S. 1005
		[Report No. 111–47]
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2009
			Mr. Cardin (for himself,
			 Mrs. Boxer, Mr.
			 Inhofe, and Mr. Crapo)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			July 15, 2009
			Reported by Mrs. Boxer,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Federal Water Pollution
		  Control Act and the Safe Drinking Water Act to improve water and wastewater
		  infrastructure in the United States.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Water Infrastructure Financing
			 Act.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Definition of
				Administrator.
					TITLE I—Water pollution
				infrastructure
					Sec. 101. Technical assistance for rural
				small treatment works and medium treatment works.
					Sec. 102. Projects eligible for
				assistance.
					Sec. 103. Affordability.
					Sec. 104. Water pollution control
				revolving loan funds.
					Sec. 105. Transferability of
				funds.
					Sec. 106. Noncompliance.
					Sec. 107. Negotiation of
				contracts.
					Sec. 108. Allotment of
				funds.
					Sec. 109. Authorization of
				appropriations.
					Sec. 110. Sewer overflow control
				grants.
					Sec. 111. Critical water infrastructure
				projects.
					TITLE II—Safe drinking
				water infrastructure
					Sec. 201. Drinking water technical
				assistance for communities.
					Sec. 202. Preconstruction
				work.
					Sec. 203. Priority system
				requirements.
					Sec. 204. Affordability.
					Sec. 205. Safe drinking water revolving
				loan funds.
					Sec. 206. Other authorized
				activities.
					Sec. 207. Authorization of
				appropriations.
					Sec. 208. Negotiation of
				contracts.
					Sec. 209. Critical drinking water
				infrastructure projects.
					Sec. 210. Reducing lead in drinking
				water.
					TITLE
				III—Miscellaneous
					Sec. 301. Definition of
				Academy.
					Sec. 302. Program for water quality
				enhancement and management.
					Sec. 303. Agricultural watershed
				sustainability technology grant program.
					Sec. 304. State revolving fund review
				process.
					Sec. 305. Cost of service
				study.
					Sec. 306. Effective utility management
				strategies.
					Sec. 307. WaterSense
				Program.
				
			2.Definition of
			 AdministratorIn this Act, the
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
		IWater pollution infrastructure
			101.Technical assistance for rural small
			 treatment works and medium treatment works
				(a)In generalTitle II of the Federal Water Pollution
			 Control Act (33 U.S.C. 1281 et seq.) is amended by adding at the end the
			 following:
					
						222.Technical assistance for rural small
				treatment works and medium treatment works
							(a)DefinitionsIn this section:
								(1)Advanced
				decentralized wastewater systemThe term advanced decentralized
				wastewater system means a decentralized wastewater system that provides
				more effective treatment than a conventional septic system.
								(2)Decentralized wastewater system
									(A)In generalThe term decentralized wastewater
				system means a wastewater treatment system that is at or near a site at
				which wastewater is generated.
									(B)InclusionsThe term decentralized wastewater
				system includes a system that provides for—
										(i)nonpotable reuse of treated effluent;
				or
										(ii)energy and nutrient recovery from
				wastewater constituents.
										(3)Medium treatment worksThe term medium treatment
				works means a publicly owned treatment works serving more than 10,000
				but fewer than 100,000 individuals.
								(4)Qualified nonprofit technical assistance
				providerThe term
				qualified nonprofit technical assistance provider means a
				qualified nonprofit technical assistance provider of water and wastewater
				services to small or medium-sized communities that provides technical
				assistance (including circuit rider, multi-State regional assistance programs,
				and training and preliminary engineering evaluations) to owners and operators
				of small treatment works or medium treatment works that may include State
				agencies.
								(5)Small treatment worksThe term small treatment works
				means a publicly owned treatment works serving not more than 10,000
				individuals.
								(b)Grant program
								(1)In generalThe Administrator may make grants on a
				competitive basis to qualified nonprofit technical assistance providers that
				are qualified to provide assistance on a broad range of wastewater and
				stormwater approaches—
									(A)to assist owners and operators of small
				treatment works and medium treatment works to plan, develop, and obtain
				financing for eligible projects described in section 603(c) or 518(c);
									(B)to provide financial assistance, in
				consultation with the State in which the assistance is provided, to owners and
				operators of small treatment works and medium treatment works for
				predevelopment costs (including costs for planning, design, and associated
				preconstruction activities, such as activities relating directly to the siting
				of the facility and related elements) associated with stormwater or wastewater
				infrastructure projects or short-term costs incurred for equipment replacement
				that is not part of regular operation and maintenance activities for existing
				stormwater or wastewater systems, if the amount of assistance for any single
				project does not exceed $50,000;
									(C)to provide technical assistance and
				training for owners and operators of small treatment works and medium treatment
				works to enable those treatment works and systems to protect water quality and
				achieve and maintain compliance with this Act; and
									(D)to disseminate information to owners and
				operators of small treatment works and medium treatment works, with respect to
				planning, design, construction, and operation of treatment works, small
				municipal separate storm sewer systems, decentralized wastewater treatment
				systems, and advanced decentralized wastewater treatment systems.
									(2)Distribution of grantIn carrying out this subsection, the
				Administrator shall ensure, to the maximum extent practicable, that technical
				assistance provided using funds from a grant under paragraph (1) is made
				available in each State.
								(3)ConsultationAs a condition of receiving a grant under
				this subsection, a qualified nonprofit technical assistance provider shall
				agree to consult with each State in which grant funds are to be expended before
				the grant funds are expended in the State.
								(4)Annual reportNot later than 60 days after the end of
				each fiscal year, a qualified nonprofit technical assistance provider that
				receives a grant under this subsection shall submit to the Administrator a
				report that—
									(A)describes the activities of the qualified
				nonprofit technical assistance provider using grant funds received under this
				subsection for the fiscal year; and
									(B)specifies—
										(i)the number of communities served;
										(ii)the sizes of those communities; and
										(iii)the type of assistance provided by the
				qualified nonprofit technical assistance provider.
										(c)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section—
								(1)for grants for small treatment works,
				$25,000,000 for each of fiscal years 2010 through 2014; and
								(2)for grants for medium treatment works,
				$15,000,000 for each of fiscal years 2010 through
				2014.
								.
				(b)Guidance for small systemsSection 602 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1382) is amended by adding at the end the
			 following:
					
						(c)Guidance for small systems
							(1)Definition of small systemIn this subsection, the term small
				system means a system—
								(A)for which a municipality or intermunicipal,
				interstate, or State agency seeks assistance under this title; and
								(B)that serves a population of not more than
				10,000 individuals.
								(2)Simplified proceduresNot later than 1 year after the date of
				enactment of this subsection, the Administrator shall assist the States in
				establishing simplified procedures for small systems to obtain assistance under
				this title.
							(3)Publication of manualNot later than 1 year after the date of
				enactment of this subsection, after providing notice and opportunity for public
				comment, the Administrator shall publish—
								(A)a manual to assist small systems in
				obtaining assistance under this title; and
								(B)in the Federal Register, notice of the
				availability of the
				manual.
								.
				102.Projects eligible for assistance
				(a)In generalSection 603 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1383) is amended by striking subsection (c) and
			 inserting the following:
					
						(c)Projects eligible for assistance
							(1)In
				generalFunds in each State
				water pollution control revolving fund shall be used only for providing
				financial assistance—
								(A)to a municipality or an intermunicipal,
				interstate, or State agency or a private treatment works or decentralized
				wastewater system that principally treats municipal wastewater or domestic
				sewage—
									(i)for construction of treatment works (as
				defined in section 212); or
									(ii)for capital costs associated with
				monitoring equipment for combined sanitary sewer overflows;
									(B)to implement measures to control, manage,
				reduce, treat, infiltrate, or reuse stormwater, the primary purpose of which is
				the preservation, protection, or enhancement of water quality to support public
				purposes (including the procurement and use of equipment to support minimum
				measures, such as street sweeping and storm drain system cleaning, or
				acquisition of other land and interests in land that are necessary for those
				activities and measures);
								(C)to implement a management program
				established under section 319;
								(D)to develop and implement a conservation and
				management plan under section 320;
								(E)for projects to increase the security of
				wastewater treatment works (as defined in section 212), excluding any
				expenditure for operations or maintenance;
								(F)to carry out water conservation or
				efficiency projects that result in direct water quality benefits;
								(G)to implement measures to integrate water
				resource management planning and implementation;
								(H)to carry out water reuse (including
				wastewater reuse), reclamation, and recycling projects that result in direct
				water quality benefits;
								(I)for projects to
				increase the energy efficiency of treatment works (as defined in section 212)
				that result in direct water quality benefits;
								(J)for the
				development and implementation of utility management improvement plans
				consistent with an effective utility management strategy (as defined in section
				306(a) of the Water Infrastructure Financing
				Act); and
								(K)for the
				development and implementation of integrative watershed improvement plans that
				include cost-effective solutions that consider point and nonpoint sources of
				pollution and traditional and cost-saving water treatment and efficiency
				projects.
								(2)LimitationNot
				more than 5 percent of the amount of a capitalization grant of a State may be
				used during a fiscal year to provide assistance for activities described in
				subparagraph (J) or (K) of paragraph (1).
							(3)State water
				pollution control revolving funds
								(A)In
				generalA State water pollution control revolving fund shall be
				established, maintained, and credited with repayments.
								(B)Balance of
				fundThe balance of each fund described in subparagraph (A) shall
				be available in perpetuity for providing financial assistance under this
				section.
								.
				(b)Modification of
			 definitionSection 212(2)(A) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1292(2)(A)) is amended—
					(1)by striking
			 and any works, including site;
					(2)by striking
			 is used for ultimate and inserting will be used for
			 ultimate; and
					(3)by inserting
			 ; and acquisition of other land and interests in land necessary for
			 construction before the period at the end.
					103.Affordability
				(a)In GeneralSection 603 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1383) is amended—
					(1)by redesignating subsections (e) through
			 (h) as subsections (g) through (j), respectively;
					(2)in subsection (d)—
						(A)in paragraph (1)—
							(i)in subparagraph (A), by striking 20
			 years and inserting the lesser of 30 years or the design life of
			 the project to be financed with the proceeds of the loan; and
							(ii)in subparagraph (B), by striking not
			 later than 20 years after project completion and inserting upon
			 the expiration of the term of the loan;
							(B)in paragraph (6), by striking
			 and at the end; and
						(C)in paragraph (7), by striking title,
			 except that and all that follows and inserting the following: “title,
			 except that—
							
								(A)such amounts shall not exceed an amount
				equal to the sum of, for each fiscal year—
									(i)an amount equal to the greatest of—
										(I)$400,000;
										(II)1/5 percent of the
				current valuation of the fund; or
										(III)6 percent of all grant awards to the fund
				under this title for a fiscal year; and
										(ii)the amount of any fees collected by the
				State for that purpose, regardless of the source; and
									(B)as a source of revenue (restricted solely
				to interest earnings of the fund) or security for payment of the principal and
				interest on revenue or general obligation bonds issued by the State to provide
				matching funds under section 602(b)(2), if the proceeds of the sale of the
				bonds will be deposited in the fund.
								;
				and
						(3)by inserting after subsection (d) the
			 following:
						
							(e)Additional assistance for disadvantaged
				communities
								(1)Definition of disadvantaged
				communityIn this subsection,
				the term disadvantaged community means a community with a service
				area, or portion of a service area, of a treatment works that meets
				affordability criteria established after public review and comment by the State
				in which the treatment works is located.
								(2)Loan subsidyNotwithstanding any other provision of this
				section, subject to paragraph (5), in a case in which the State makes a loan
				from the water pollution control revolving loan fund in accordance with
				subsection (c) to a disadvantaged community or a community that the State
				expects to become a disadvantaged community as the result of a proposed
				project, the State may provide additional subsidization, including—
									(A)the forgiveness of all or a portion of the
				principal of the loan; and
									(B)a negative interest rate on the
				loan.
									(3)Total amount of subsidiesFor each fiscal year, the total amount of
				loan subsidies made by the State pursuant to this subsection may not exceed 30
				percent of the amount of the capitalization grant received by the State for the
				fiscal year.
								(4)InformationThe Administrator may publish information
				to assist States in establishing affordability criteria described in paragraph
				(1).
								(f)Cost-saving water treatment and efficiency
				improvements
								(1)In
				generalSubject to subsection
				(e)(3), in providing a loan for a project under this section, a State may
				forgive repayment of a portion of the loan amount up to the percentage of the
				project that is devoted to alternative approaches to wastewater and stormwater
				controls (including nonstructural methods), such as projects that treat or
				minimize sewage or urban stormwater discharges using—
									(A)decentralized or distributed stormwater
				controls;
									(B)advanced decentralized wastewater
				treatment;
									(C)low-impact development technologies and
				nonstructural approaches;
									(D)stream buffers;
									(E)wetland restoration and enhancement;
									(F)actions to minimize the quantity of and
				direct connections to impervious surfaces;
									(G)soil and vegetation, or other permeable
				materials;
									(H)actions that increase efficient water use,
				water conservation, or water reuse; or
									(I)actions that
				increase energy efficiency or reduce energy consumption at a treatment
				works.
									(2)Treatment of
				loan forgivenessThe amount of loan forgiveness provided by a
				State under this subsection shall be—
									(A)credited to each
				State; and
									(B)deducted from the
				total amount of State capitalization grants for which matching funds are
				required from the State under section
				602(b)(2).
									.
					(b)Conforming AmendmentSection 221(d) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1301(d)) is amended in the second sentence by
			 striking 603(h) and inserting 603(j).
				104.Water pollution control revolving loan
			 fundsSection 603 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1383) is amended by striking
			 subsection (i) (as redesignated by section 103(a)(1)) and inserting the
			 following:
				
					(i)Priority system
				requirement
						(1)DefinitionsIn
				this subsection:
							(A)RestructuringThe
				term restructuring means—
								(i)the consolidation
				of management functions or ownership with another facility; or
								(ii)the formation of
				cooperative partnerships.
								(B)Traditional
				wastewater approachThe term traditional wastewater
				approach means a managed system used to collect and treat wastewater
				from an entire service area consisting of—
								(i)collection
				sewers;
								(ii)a centralized
				treatment plant using biological, physical, or chemical treatment processes;
				and
								(iii)a direct point
				source discharge to surface water.
								(2)Priority
				systemIn providing financial assistance from the water pollution
				control revolving fund of the State, the State shall establish a priority
				system that—
							(A)takes into
				consideration appropriate chemical, physical, and biological data relating to
				water quality that the State considers reasonably available and of sufficient
				quality;
							(B)ensures that
				projects undertaken with assistance under this title are designed to achieve,
				as determined by the State, the optimum water quality management, consistent
				with the public health and water quality goals and requirements of this
				Act;
							(C)provides for
				public notice and opportunity to comment on the establishment of the priority
				system and the summary under subparagraph (D); and
							(D)provides for the
				publication, not less than biennially in summary form, of a description of
				projects in the State that are eligible for assistance under this title that
				indicates—
								(i)the priority
				assigned to each project under the priority system of the State; and
								(ii)the funding
				schedule for each project, to the extent the information is available.
								(3)Weight given to
				applicationsAfter determining project priorities under
				subparagraph (2), the State shall give greater weight to an application for
				assistance if the application includes such information as the State determines
				to be necessary and contains—
							(A)a description of
				utility management best practices undertaken by a treatment works applying for
				assistance, including—
								(i)an inventory of
				assets, including a description of the condition of those assets;
								(ii)a schedule for
				replacement of the assets;
								(iii)a financing plan
				that factors in all lifecycle costs indicating sources of revenue from
				ratepayers, grants, bonds, other loans, and other sources to meet the costs;
				and
								(iv)a review of
				options for restructuring the treatment works;
								(B)approaches other
				than a traditional wastewater approach that treat or minimize sewage or urban
				stormwater discharges using—
								(i)decentralized or
				distributed stormwater controls;
								(ii)advanced
				decentralized wastewater treatment;
								(iii)low-impact
				development technologies and nonstructural approaches;
								(iv)stream
				buffers;
								(v)wetland
				restoration and enhancement;
								(vi)actions to
				minimize the quantity of and direct connections to impervious surfaces;
								(vii)soil and
				vegetation, or other permeable materials;
								(viii)actions that
				increase efficient water use, water conservation, or water reuse; or
								(ix)actions that
				increase energy efficiency or reduce energy consumption at a treatment
				works;
								(C)a demonstration of
				consistency with State, regional, and municipal watershed plans, water
				conservation and efficiency plans, or integrated water resource management
				plans;
							(D)a proposal by the
				applicant demonstrating flexibility through alternative means to carry out
				responsibilities under Federal regulations, that may include watershed
				permitting and other innovative management approaches, while achieving results
				that—
								(i)the State, in the
				case of a permit program approved under section 402, determines will meet
				permit requirements; or
								(ii)the Administrator
				determines are measurably superior, as compared to regulatory standards;
				or
								(E)projects that
				address adverse environmental
				conditions.
							.
			105.Transferability of fundsSection 603 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1383) (as amended by section 103(a)(1)) is amended by
			 adding at the end the following:
				
					(k)Transfer of funds
						(1)In generalThe Governor of a State may—
							(A)(i)reserve not more than the greater
				of—
									(I)33 percent of a capitalization grant made
				under this title; or
									(II)33 percent of a capitalization grant made
				under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12);
				and
									(ii)add the reserved funds to any funds
				provided to the State under section 1452 of the Safe Drinking Water Act (42
				U.S.C. 300j–12); and
								(B)(i)reserve for any year an amount that does
				not exceed the amount that may be reserved under subparagraph (A) for that year
				from capitalization grants made under section 1452 of that Act (42 U.S.C.
				300j–12); and
								(ii)add the reserved funds to any funds
				provided to the State under this title.
								(2)State matchFunds reserved under this subsection shall
				not be considered to be a State contribution for a capitalization grant
				required under this title or section 1452(b) of the Safe Drinking Water Act (42
				U.S.C.
				300j–12(b)).
						.
			106.NoncomplianceSection 603 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1383) (as amended by section 105) is amended by adding
			 at the end the following:
				
					(l)Noncompliance
						(1)In generalExcept as provided in paragraph (2), no
				assistance (other than assistance that is to be used by a treatment works
				solely for planning, design, or security purposes) shall be provided under this
				title to the owner or operator of a treatment works that has been in
				significant noncompliance with any requirement of this Act for any of the 4
				quarters during the preceding 8 quarters, unless the treatment works is in
				compliance with an enforceable administrative order to effect compliance with
				the requirement.
						(2)ExceptionAn owner or operator of a treatment works
				that is determined under paragraph (1) to be in significant noncompliance with
				a requirement described in that paragraph may receive assistance under this
				title if the Administrator and the State providing the assistance determine
				that—
							(A)the entity conducting the enforcement
				action on which the determination of significant noncompliance is based has
				determined that the use of assistance would enable the owner or operator of the
				treatment works to take corrective action toward resolving the violations;
				or
							(B)the entity conducting the enforcement
				action on which the determination of significant noncompliance is based has
				determined that the assistance would be used by the owner or operator of the
				treatment works in order to assist owners and operators in making progress
				towards
				compliance.
							.
			107.Negotiation of contractsSection 603 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1383) (as amended by section 106) is amended by adding
			 at the end the following:
				
					(m)Negotiation of contracts
						(1)In generalA contract to be carried out using funds
				directly made available by a capitalization grant under this section for
				program management, construction management, feasibility studies, preliminary
				engineering, design, engineering, surveying, mapping, or architectural or
				related services shall be negotiated in the same manner as—
							(A)a contract for architectural and
				engineering services is negotiated under chapter 11 of title 40, United States
				Code; or
							(B)an equivalent State qualifications-based
				requirement (as determined by the Governor of the State).
							(2)Exemption for small
				communitiesParagraph (1)
				shall not apply to a contract described in that paragraph for program
				management, construction management, feasibility studies, preliminary
				engineering, design, engineering, surveying, mapping, or architectural or
				related services for a community of 10,000 or fewer
				individuals.
						.
			108.Allotment of fundsSection 604 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1384) is amended by striking subsections (a) and (b) and
			 inserting the following:
				
					(a)In
				generalAmounts authorized to be appropriated to carry out this
				section for each of fiscal years 2010 through 2014 shall be allotted among
				States by the Administrator in accordance with the percentages specified in the
				following table:
						
							
								
									StatePercentage
									
								
								
									Alabama0.012860
									
									Alaska0.007500
									
									Arizona0.010247
									
									Arkansas0.007500
									
									California0.079629
									
									Colorado0.010164
									
									Connecticut0.014150
									
									Delaware0.007500
									
									District of Columbia0.005000
									
									Florida0.044139
									
									Georgia0.012825
									
									Hawaii0.008048
									
									Idaho0.007500
									
									Illinois0.048540
									
									Indiana0.024633
									
									Iowa0.010266
									
									Kansas0.009129
									
									Kentucky0.012025
									
									Louisiana0.013465
									
									Maine0.007829
									
									Maryland0.025129
									
									Massachusetts0.025754
									
									Michigan0.033487
									
									Minnesota0.020385
									
									Mississippi0.009112
									
									Missouri0.028037
									
									Montana0.007500
									
									Nebraska0.008023
									
									Nevada0.007500
									
									New Hampshire0.007500
									
									New Jersey0.046117
									
									New Mexico0.007500
									
									New York0.103531
									
									North Carolina0.019007
									
									North Dakota0.007500
									
									Ohio0.054722
									
									Oklahoma0.008171
									
									Oregon0.012456
									
									Pennsylvania0.041484
									
									Rhode Island0.007500
									
									South Carolina0.007500
									
									South Dakota0.007500
									
									Tennessee0.011019
									
									Texas0.037664
									
									Utah0.007500
									
									Vermont0.007500
									
									Virginia0.020698
									
									Washington0.017588
									
									West Virginia0.011825
									
									Wisconsin0.022844
									
									Wyoming0.007500
									
									Puerto Rico0.005000
									
									Territories0.002500.
									
								
							
						
					(b)Reservation of funds
						(1)PlanningEach State may reserve for each fiscal year
				to carry out planning under sections 205(j) and 303(e) an amount equal to the
				greater of—
							(A)2 percent of the sums allotted to the State
				under this section for the fiscal year; or
							(B)$100,000.
							(2)Indian tribesOf the total amount of funds allotted to
				the State under this section for a fiscal year, 1.5 percent shall be allocated
				to Indian tribes (as defined in section 518(h)).
						(3)Operator
				trainingOf the total amount of funds made available to carry out
				this title, for fiscal year 2009 and each fiscal year thereafter, the
				Administrator may reserve not more than $5,000,000 to carry out the objectives
				described in section
				104(g).
						.
			109.Authorization of
			 appropriationsThe Federal
			 Water Pollution Control Act is amended by striking section 607 (33 U.S.C. 1387)
			 and inserting the following:
				
					607.Authorization of appropriations
						(a)In GeneralThere are authorized to be appropriated to
				carry out this title—
							(1)$3,200,000,000 for each of fiscal years
				2010 and 2011;
							(2)$3,600,000,000 for fiscal year 2012;
							(3)$4,000,000,000 for fiscal year 2013;
				and
							(4)$6,000,000,000 for fiscal year 2014.
							(b)AvailabilityAmounts made available under this section
				shall remain available until expended.
						(c)Reservation for needs surveysOf the amount made available under
				subsection (a) to carry out this title for a fiscal year, the Administrator may
				reserve not more than $1,000,000 for the fiscal year, to remain available until
				expended, to pay the costs of conducting needs surveys under section
				516(b)(1)(B).
						.
			110.Sewer overflow control grants
				(a)Sewer overflow control grantsSection 221 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1301) is amended—
					(1)in subsection (a), by striking
			 In
			 general and all that follows through (2)
			 subject to subsection (g), the Administrator may and inserting the
			 following:
						
							(a)In generalThe Administrator may—
								(1)make grants to States for the purpose of
				providing grants to a municipality or municipal entity for planning, design,
				and construction of treatment works to intercept, transport, control, or treat
				municipal combined sewer overflows and sanitary sewer overflows; and
								(2)subject to subsection
				(g),
								;
				and
					(2)by striking subsections (e) through (g) and
			 inserting the following:
						
							(e)Administrative requirements
								(1)In generalSubject to paragraph (2), a project that
				receives grant assistance under subsection (a) shall be carried out subject to
				the same requirements as a project that receives assistance from a State water
				pollution control revolving fund established pursuant to title VI.
								(2)Determination of GovernorThe requirement described in paragraph (1)
				shall not apply to a project that receives grant assistance under subsection
				(a) to the extent that the Governor of the State in which the project is
				located determines that a requirement described in title VI is inconsistent
				with the purposes of this section.
								(f)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section, to remain available
				until expended—
								(1)$250,000,000 for fiscal year 2010;
								(2)$300,000,000 for fiscal year 2011;
								(3)$350,000,000 for fiscal year 2012;
								(4)$400,000,000 for fiscal year 2013;
				and
								(5)$500,000,000 for fiscal year 2014.
								(g)Allocation of funds
								(1)Fiscal year 2010 and 2011For each of fiscal years 2010 and 2011,
				subject to subsection (h), the Administrator shall use the amounts made
				available to carry out this section to provide grants to municipalities and
				municipal entities under subsection (a)(2)—
									(A)in accordance with the priority criteria
				described in subsection (b); and
									(B)with additional priority given to proposed
				projects that involve the use of—
										(i)nonstructural, low-impact
				development;
										(ii)water conservation, efficiency, or reuse;
				or
										(iii)other decentralized stormwater or
				wastewater approaches to minimize flows into the sewer systems.
										(2)Fiscal year 2012 and
				thereafterFor fiscal year
				2012 and each fiscal year thereafter, subject to subsection (h), the
				Administrator shall use the amounts made available to carry out this section to
				provide grants to States under subsection (a)(1) in accordance with a formula
				that—
									(A)shall be established by the Administrator,
				after providing notice and an opportunity for public comment; and
									(B)allocates to each State a proportional
				share of the amounts based on the total needs of the State for municipal
				combined sewer overflow controls and sanitary sewer overflow controls, as
				identified in the most recent survey—
										(i)conducted under section 210; and
										(ii)included in a report required under section
				516(b)(1)(B).
										.
					(b)ReportsSection 221(i) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1301(i)) is amended in the first sentence by
			 striking 2003 and inserting 2011.
				111.Critical water infrastructure
			 projects
				(a)EstablishmentThe Administrator shall establish a program
			 under which grants are provided to eligible entities for use in carrying out
			 projects and activities the primary purpose of which is watershed restoration
			 through the protection or improvement of water quality.
				(b)Project selection
					(1)In generalThe Administrator may provide funds under
			 this section to an eligible entity to carry out an eligible project described
			 in paragraph (3).
					(2)Equitable distributionThe Administrator shall ensure an equitable
			 distribution of projects under this section, taking into account cost and
			 number of requests for each category listed in paragraph (3).
					(3)Eligible projectsA project that is eligible to be carried
			 out using funds provided under this section may include projects that are
			 included in the intended use plan of the State developed in accordance with
			 section 606(c) of the Federal Water Pollution Control Act (33 U.S.C.
			 1386(c)).
					(c)Local participationIn prioritizing projects for implementation
			 under this section, the Administrator shall consult with, and consider the
			 priorities of—
					(1)affected State and local governments;
			 and
					(2)public and private entities that are active
			 in watershed planning and restoration.
					(d)Before carrying out any project under this
			 section, the Administrator shall enter into an agreement with 1 or more
			 non-Federal interests that shall require the non-Federal interests—
					(1)to pay 45 percent of the total costs of the
			 project, which may include services, materials, supplies, or other in-kind
			 contributions;
					(2)to provide any land, easements,
			 rights-of-way, and relocations necessary to carry out the project; and
					(3)to pay 100 percent of any operation,
			 maintenance, repair, replacement, and rehabilitation costs associated with the
			 project.
					(e)WaiverThe Administrator may waive the requirement
			 to pay the non-Federal share of the cost of carrying out an eligible activity
			 using funds from a grant provided under this section if the Administrator
			 determines that an eligible entity is unable to pay, or would experience
			 significant financial hardship if required to pay, the non-Federal
			 share.
				(f)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $50,000,000 for each of
			 fiscal years 2010 through 2014.
				IISafe drinking water infrastructure
			201.Drinking water technical assistance for
			 communitiesSection 1442(e) of
			 the Safe Drinking Water Act (42 U.S.C. 300j–1(e)) is amended—
				(1)in the first sentence, by striking
			 The Administrator may provide and inserting the
			 following:
					
						(1)Public water systemsThe Administrator may
				provide
						;
				(2)in the second sentence, by striking
			 Such assistance and inserting the following:
					
						(2)Types of assistanceSuch
				assistance
						;
				(3)in the third sentence, by striking
			 The Administrator shall ensure and inserting the
			 following:
					
						(3)AvailabilityThe Administrator shall
				ensure
						;
				(4)in the fourth sentence, by striking
			 Each nonprofit and inserting the following:
					
						(4)Requirement applicable to nonprofit
				organizationsEach
				nonprofit
						;
				and
				(5)by striking the fifth sentence and all that
			 follows and inserting the following:
					
						(5)PriorityIn providing grants under this section, the
				Administrator shall give priority to small systems organizations that, as
				determined by the Administrator, in consultation with the State, are qualified
				and will be the most effective at assisting small systems.
						(6)Wells and well systems
							(A)In generalThe Administrator shall provide grants to
				nonprofit organizations to provide technical assistance to communities and
				individuals regarding the design, operation, construction, and maintenance of
				household wells and small shared well systems that provide drinking
				water.
							(B)Form of assistanceTechnical assistance referred to in
				subparagraph (A) may include—
								(i)training and education;
								(ii)operation of a hotline; and
								(iii)the conduct of other activities relating to
				the design and construction of household, shared, and small water well systems
				in rural areas.
								(C)PrioritySubject to paragraph (5), in providing
				grants under this section, the Administrator shall give priority to applicants
				that, as determined by the Administrator—
								(i)are qualified; and
								(ii)have demonstrated experience in providing
				similar technical assistance and in developing similar projects.
								(D)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this paragraph—
								(i)$7,000,000 for fiscal year 2010; and
								(ii)$7,500,000 for each of fiscal years 2011
				through 2014.
								(7)Funding
							(A)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Administrator to carry out this subsection
				(other than paragraph (6)) $35,000,000 for each of fiscal years 2010 through
				2014.
							(B)Lobbying expensesNo portion of any State loan fund
				established under section 1452 and no portion of any funds made available under
				this subsection may be used for lobbying expenses.
							(C)Indian tribesOf the total amount made available under
				this section for each fiscal year, 3 percent shall be used for technical
				assistance to public water systems owned or operated by Indian
				Tribes.
							.
				202.Preconstruction workSection 1452(a)(2) of the Safe Drinking
			 Water Act (42 U.S.C. 300j–12(a)(2)) is amended—
				(1)by designating the first, second, third,
			 fourth, and fifth sentences as subparagraphs (A), (B), (D), (E), and (F),
			 respectively;
				(2)in subparagraph (B) (as designated by
			 paragraph (1))—
					(A)by striking (not and
			 inserting (including expenditures for planning, design, and associated
			 preconstruction activities, including activities relating to the siting of the
			 facility, but not; and
					(B)by inserting before the period at the end
			 the following: or to replace or rehabilitate aging treatment, storage,
			 or distribution facilities of public water systems or provide for capital
			 projects (excluding any expenditure for operations and maintenance) to upgrade
			 the security of public water systems; and
					(3)by inserting after subparagraph (B) (as
			 designated by paragraph (1)) the following:
					
						(C)Sale of bondsFunds may also be used by a public water
				system as a source of revenue (restricted solely to interest earnings of the
				applicable State loan fund) or security for payment of the principal and
				interest on revenue or general obligation bonds issued by the State to provide
				matching funds under subsection (e), if the proceeds of the sale of the bonds
				will be deposited in the State loan
				fund.
						.
				203.Priority system requirementsSection 1452(b)(3) of the Safe Drinking
			 Water Act (42 U.S.C. 300j–12(b)(3)) is amended—
				(1)by redesignating subparagraph (B) as
			 subparagraph (D);
				(2)by striking subparagraph (A) and inserting
			 the following:
					
						(A)Definition of restructuringIn this paragraph, the term
				restructuring means changes in operations (including ownership,
				cooperative partnerships, asset management, consolidation, and alternative
				water supply).
						(B)Priority systemAn intended use plan shall provide, to the
				maximum extent practicable, that priority for the use of funds be given to
				projects that—
							(i)address the most serious risk to human
				health;
							(ii)are necessary to ensure compliance with
				this title (including requirements for filtration);
							(iii)assist systems most in need on a
				per-household basis according to State affordability criteria; and
							(iv)improve the
				sustainability of systems.
							(C)Weight given to applicationsAfter determining project priorities under
				subparagraph (B), an intended use plan shall provide that the State shall give
				greater weight to an application for assistance by a community water system if
				the application includes such information as the State determines to be
				necessary and contains—
							(i)an inventory of assets, including a
				description of the condition of the assets;
							(ii)a schedule for replacement of
				assets;
							(iii)a financing plan that factors in all
				lifecycle costs indicating sources of revenue from ratepayers, grants, bonds,
				other loans, and other sources to meet the costs;
							(iv)a review of options for restructuring the
				public water system;
							(v)demonstration of consistency with State,
				regional, and municipal watershed plans;
							(vi)a water conservation plan consistent with
				guidelines developed for those plans by the Administrator under section
				1455(a); and
							(vii)approaches to
				improve the sustainability of the system, including—
								(I)water efficiency
				or conservation;
								(II)use of reclaimed
				water; and
								(III)actions to
				increase energy efficiency.
								;
				and
				(3)in subparagraph (D) (as redesignated by
			 paragraph (1)), by striking periodically and inserting at
			 least biennially.
				204.AffordabilitySection 1452(d)(3) of the Safe Drinking
			 Water Act (42 U.S.C. 300j–12(d)(3)) is amended in the first sentence by
			 inserting , or portion of a service area, after service
			 area.
			205.Safe drinking water revolving loan
			 fundsSection 1452(g) of the
			 Safe Drinking Water Act (42 U.S.C. 300j–12(g)) is amended—
				(1)paragraph (2)—
					(A)in the first sentence, by striking
			 4 and inserting 6; and
					(B)by striking 1419, and all
			 that follows through 1993. and inserting 1419.;
			 and
					(2)by adding at the end the following:
					
						(5)Transfer of funds
							(A)In generalThe Governor of a State may—
								(i)(I)reserve not more than the greater
				of—
										(aa)33 percent of a capitalization grant made
				under this section; or
										(bb)33 percent of a capitalization grant made
				under section 601 of the Federal Water Pollution Control Act (33 U.S.C.
				1381);
										(II)add the funds reserved to any funds
				provided to the State under section 601 of the Federal Water Pollution Control
				Act (33 U.S.C. 1381); and
									(ii)(I)reserve for any fiscal year an amount that
				does not exceed the amount that may be reserved under clause (i)(I) for that
				year from capitalization grants made under section 601 of that Act (33 U.S.C.
				1381); and
									(II)add the reserved funds to any funds
				provided to the State under this section.
									(B)State matchFunds reserved under this paragraph shall
				not be considered to be a State match of a capitalization grant required under
				this section or section 602(b) of the Federal Water Pollution Control Act (33
				U.S.C.
				1382(b)).
							.
				206.Other authorized activitiesSection 1452(k)(2)(D) of the Safe Drinking
			 Water Act (42 U.S.C. 300j–12(k)(2)(D)) is amended by inserting before the
			 period at the end the following: (including implementation of source
			 water protection plans).
			207.Authorization of
			 appropriationsSection 1452 of
			 the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended by striking
			 subsection (m) and inserting the following:
				
					(m)Authorization of appropriations
						(1)In generalThere are authorized to be appropriated to
				carry out this section—
							(A)$1,500,000,000 for fiscal year 2010;
							(B)$2,000,000,000 for each of fiscal years
				2011 and 2012;
							(C)$3,200,000,000 for fiscal year 2013;
				and
							(D)$6,000,000,000 for fiscal year 2014.
							(2)AvailabilityAmounts made available under this
				subsection shall remain available until expended.
						(3)Reservation for needs surveysOf the amount made available under
				paragraph (1) to carry out this section for a fiscal year, the Administrator
				may reserve not more than $1,000,000 per year to pay the costs of conducting
				needs surveys under subsection
				(h).
						.
			208.Negotiation of contractsSection 1452 of the Safe Drinking Water Act
			 (42 U.S.C. 300j–12) is amended by adding at the end the following:
				
					(s)Negotiation of contracts
						(1)In generalA contract to be carried out using funds
				directly made available by a capitalization grant under this section for
				program management, construction management, feasibility studies, preliminary
				engineering, design, engineering, surveying, mapping, or architectural or
				related services shall be negotiated in the same manner as—
							(A)a contract for architectural and
				engineering services is negotiated under chapter 11 of title 40, United States
				Code; or
							(B)an equivalent State qualifications-based
				requirement (as determined by the Governor of the State).
							(2)Exemption for small
				communitiesParagraph (1)
				shall not apply to a contract described in that paragraph for program
				management, construction management, feasibility studies, preliminary
				engineering, design, engineering, surveying, mapping, or architectural or
				related services for a community of 10,000 or fewer
				individuals.
						.
			209.Critical drinking water infrastructure
			 projects
				(a)EstablishmentNot later than 180 days after the date of
			 enactment of this Act, the Administrator shall establish a program under which
			 grants are provided to eligible entities for use in carrying out projects and
			 activities the primary purpose of which is to assist community water systems in
			 meeting the requirements of the Safe Drinking Water Act (42 U.S.C. 300f et
			 seq.).
				(b)Project selectionA project that is eligible to be carried
			 out using funds provided under this section may include projects that—
					(1)develop alternative water sources;
					(2)provide assistance to small systems;
			 or
					(3)assist a community water system—
						(A)to comply with a national primary drinking
			 water regulation; or
						(B)to mitigate groundwater contamination,
			 including saltwater intrusion.
						(c)Eligible entitiesAn entity eligible to receive a grant under
			 this section is—
					(1)a community water system as defined in
			 section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f); or
					(2)a system that is located in an area
			 governed by an Indian Tribe (as defined in section 1401 of the Safe Drinking
			 Water Act (42 U.S.C. 300f));
					(d)PriorityIn prioritizing projects for implementation
			 under this section, the Administrator shall give priority to community water
			 systems that—
					(1)serve a community that, under affordability
			 criteria established by the State under section 1452(d)(3) of the Safe Drinking
			 Water Act (42 U.S.C. 300j–12), is determined by the State to be—
						(A)a disadvantaged community; or
						(B)a community that may become a disadvantaged
			 community as a result of carrying out an eligible activity; or
						(2)serve a community with a population of less
			 than 10,000 individuals.
					(e)Local participationIn prioritizing projects for implementation
			 under this section, the Administrator shall consult with, and consider the
			 priorities of, affected States, Indian Tribes, and local governments.
				(f)Cost sharingBefore carrying out any project under this
			 section, the Administrator shall enter into a binding agreement with 1 or more
			 non-Federal interests that shall require the non-Federal interests—
					(1)to pay 45 percent of the total costs of the
			 project, which may include services, materials, supplies, or other in-kind
			 contributions;
					(2)to provide any land, easements,
			 rights-of-way, and relocations necessary to carry out the project; and
					(3)to pay 100 percent of any operation,
			 maintenance, repair, replacement, and rehabilitation costs associated with the
			 project.
					(g)WaiverThe Administrator may waive the requirement
			 to pay the non-Federal share of the cost of carrying out an eligible activity
			 using funds from a grant provided under this section if the Administrator
			 determines that an eligible entity is unable to pay, or would experience
			 significant financial hardship if required to pay, the non-Federal
			 share.
				(h)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section—
					(1)$230,000,000 for fiscal year 2010;
			 and
					(2)$300,000,000 for each of fiscal years 2011
			 through 2014.
					210.Reducing lead
			 in drinking water
				(a)DefinitionsIn
			 this section:
					(1)Eligible
			 entityThe term eligible entity means—
						(A)a community water
			 system (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C.
			 300f));
						(B)a system located
			 in an area governed by an Indian Tribe (as defined in that section);
						(C)a nontransient
			 noncommunity water system;
						(D)a qualified
			 nonprofit organization, as determined by the Administrator; and
						(E)a municipality or
			 State, interstate, or intermunicipal agency.
						(2)Lead reduction
			 projectThe term lead reduction project means a
			 project or activity the primary purpose of which is to reduce the level of lead
			 in water for human consumption by—
						(A)replacement of
			 publicly owned lead service lines;
						(B)capital costs,
			 testing, planning, or other relevant activities, as determined by the
			 Administrator, to identify and address conditions (including corrosion control)
			 that contribute to increased lead levels in water for human consumption;
						(C)assistance to
			 low-income homeowners to replace privately owned service lines, pipes,
			 fittings, or fixtures that contain lead; and
						(D)education of
			 consumers regarding measures to reduce exposure to lead from drinking water or
			 other sources.
						(3)Low-incomeThe
			 term low-income, with respect to an individual provided assistance
			 under this section, has such meaning as may be given the term by the head of
			 the municipality or State, interstate, or intermunicipal agency with
			 jurisdiction over the area to which assistance is provided.
					(4)MunicipalityThe
			 term municipality means—
						(A)a city, town,
			 borough, county, parish, district, association, or other public entity
			 established by, or pursuant to, applicable State law; and
						(B)an Indian tribe
			 (as defined in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b)).
						(b)Grant
			 program
					(1)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 shall establish a grant program to provide assistance to eligible entities for
			 lead reduction projects in the United States.
					(2)EvaluationIn
			 providing assistance under this section, the Administrator shall
			 evaluate—
						(A)whether an
			 eligible entity applying for assistance has taken steps to identify the source
			 of lead in water for human consumption; and
						(B)the means by which
			 the proposed lead reduction project would reduce lead levels in the applicable
			 water system.
						(3)Priority
			 applicationIn providing grants under this subsection, the
			 Administrator shall give priority to an eligible entity that—
						(A)carries out a lead
			 reduction project at a public water system or nontransient noncommunity water
			 system that has exceeded the lead action level established by the Administrator
			 at any time during the 3-year period preceding the date of submission of the
			 application of the eligible entity;
						(B)addresses lead
			 levels in water for human consumption at a school, daycare, or other facility
			 that primarily serves children or another vulnerable human subpopulation;
			 or
						(C)addresses such
			 priority criteria as the Administrator may establish, consistent with the goal
			 of reducing lead levels of concern.
						(4)Cost
			 sharing
						(A)In
			 generalSubject to subparagraph (B), the non-Federal share of the
			 total cost of a project funded by a grant under this subsection shall be not
			 less than 20 percent.
						(B)WaiverThe
			 Administrator may reduce or eliminate the non-Federal share under subparagraph
			 (A) for reasons of affordability, as the Administrator determines to be
			 appropriate.
						(5)Low-income
			 assistance
						(A)In
			 generalSubject to subparagraphs (B) and (C), an eligible entity
			 may use a grant provided under this subsection to provide assistance to
			 low-income homeowners to carry out lead reduction projects.
						(B)Low-income
			 assistance capOf the funds made available to carry out this
			 section, not more than $5,000,000 may be allocated to provide assistance to
			 low-income homeowners under this paragraph for any fiscal year.
						(C)LimitationThe
			 amount of a grant provided to a low-income homeowner under this paragraph shall
			 not exceed $5,000.
						(6)Special
			 consideration for lead service line replacementIn carrying out
			 lead service line replacement using a grant under this subsection, an eligible
			 entity shall—
						(A)notify customers
			 of the replacement of any publicly owned portion of the lead service
			 line;
						(B)offer to replace
			 the privately owned portion of the lead service line at the cost of
			 replacement;
						(C)recommend measures
			 to avoid exposure to short-term increases in lead levels following a partial
			 lead service line replacement; and
						(D)demonstrate that
			 the eligible entity has considered multiple options for reducing lead in
			 drinking water, including an evaluation of options for corrosion
			 control.
						(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $60,000,000 for each of fiscal years 2010 through 2014.
				IIIMiscellaneous
			301.Definition of AcademyIn this title, the term Academy
			 means the National Academy of Sciences.
			302.Program for water quality enhancement and
			 management
				(a)Innovative technology and alternative
			 approaches grant program
					(1)In generalNot later than 2 years after the date of
			 enactment of this Act, the Administrator shall establish a program to provide
			 grants to, and enter into contracts and cooperative agreements with, research
			 institutions, institutions of higher education, National Laboratories, and
			 other appropriate entities (including consortia of such institutions and
			 entities), through a competitive process, in accordance with the plan developed
			 under subsection (b), for research regarding, and development of the use of,
			 innovative and alternative technologies to improve water quality, drinking
			 water supply, or water use efficiency and conservation.
					(2)Types of projectsIn carrying out this subsection, the
			 Administrator may select projects relating to such matters as innovative or
			 alternative technologies, approaches, practices, or methods—
						(A)to increase the effectiveness and
			 efficiency of water and wastewater infrastructure through the use of integrated
			 water resource management;
						(B)to increase the effectiveness and
			 efficiency of public water systems, including—
							(i)source water protection;
							(ii)water use reduction;
							(iii)water collection, storage, and treatment
			 and reuse of rainwater, stormwater, and graywater;
							(iv)identification of
			 behavioral, social, and economic barriers to achieving greater water use
			 efficiency;
							(v)use of watershed
			 planning directed toward water quality, conservation, and supply;
							(vi)actions to reduce
			 energy consumption;
							(vii)water
			 treatment;
							(viii)water distribution and wastewater
			 collection systems;
							(ix)desalination; and
							(x)water security;
							(C)to encourage the use of innovative or
			 alternative technologies or approaches relating to water supply or
			 availability;
						(D)to increase the effectiveness and
			 efficiency of new and existing treatment works, including—
							(i)methods of collecting, treating,
			 dispersing, reusing, reclaiming, and recycling wastewater;
							(ii)system design;
							(iii)nonstructural alternatives;
							(iv)decentralized approaches;
							(v)stormwater and wastewater reuse;
							(vi)water use efficiency and
			 conservation;
							(vii)actions to
			 reduce energy consumption;
							(viii)technologies to
			 extract energy from wastewater; and
							(ix)wastewater security;
							(E)to increase the effectiveness and
			 efficiency of municipal separate storm sewer systems and combined sewer
			 systems, including through the use of soil and vegetation or other permeable
			 materials;
						(F)to promote new water treatment technologies
			 and management approaches, including commercialization and dissemination
			 strategies for adoption of innovative water, wastewater, and stormwater
			 technologies and management approaches or low-impact development technologies
			 in the homebuilding industry; or
						(G)to maintain a clearinghouse of technologies
			 and management approaches developed under this subsection and subsections (c)
			 and (d) at a research consortium or institute or other appropriate
			 organization, as determined by the Administrator.
						(3)Factors for considerationIn planning and implementing the program
			 under this subsection, the Administrator shall take into consideration—
						(A)research needs
			 identified by water resource managers, State and local governments, and other
			 interested parties; and
						(B)technologies and
			 processes likely to achieve the greatest increases in water quality, drinking
			 water supply, or water use efficiency and conservation.
						(4)Minority-serving
			 institutionsIn carrying out the program under this subsection,
			 the Administrator—
						(A)may provide
			 extramural grants to institutions of higher education; and
						(B)shall encourage
			 participation by minority-serving institutions.
						(b)Strategic
			 research plan
					(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Administrator, in coordination with the heads of other
			 appropriate Federal departments and agencies, shall develop a strategic
			 research plan for the grant program under subsection (a).
					(2)Requirements
						(A)CoordinationThe
			 plan under paragraph (1) shall be carried out, to the maximum extent
			 practicable, in coordination with other research and development strategic
			 plans of the Environmental Protection Agency.
						(B)ContentsThe
			 plan under paragraph (1) shall—
							(i)describe, in
			 outline form, research goals and priorities relating to an agenda of water
			 quality, drinking water supply, and water use efficiency and conservation,
			 including—
								(I)developing
			 innovative water supply-enhancing processes and technologies;
								(II)improving
			 existing processes and technologies, including wastewater treatment,
			 desalination, and groundwater recharge and recovery schemes;
								(III)improving the
			 effectiveness and efficiency of nontraditional wastewater treatment practices,
			 including nonstructural alternatives, low-impact development techniques, and
			 decentralized approaches; and
								(IV)exploring
			 concepts that extract energy from wastewater;
								(ii)(I)identify current
			 Federal water-related research efforts directed toward achieving the goals of
			 improving water quality, water use efficiency, or water conservation or
			 expanding water supply; and
								(II)describe the
			 means by which those efforts are coordinated with the program established under
			 subsection (a) in order to leverage resources and avoid duplication;
								(iii)take into
			 consideration the public health and environmental quality impacts and
			 cost-effectiveness of each relevant technology and approach; and
							(iv)take into
			 consideration and incorporate, as appropriate, recommendations contained in
			 reports and studies conducted by Federal departments and agencies, the National
			 Research Council, the National Science and Technology Council, and other
			 appropriate entities.
							(3)Science Advisory
			 Board reviewThe Administrator shall submit the plan under
			 paragraph (1) to the Science Advisory Board of the Environmental Protection
			 Agency for review.
					(4)RevisionsThe
			 plan under paragraph (1) shall be revised and amended as necessary to reflect
			 updated scientific findings and national research priorities.
					(c)Municipalities grant program
					(1)Definition of municipalityIn this subsection, the term
			 municipality means—
						(A)a city, town, borough, county, parish,
			 district, association, authority, or other public entity established by, or
			 pursuant to, State law; or
						(B)an Indian tribe (as defined in section 4 of
			 the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b)).
						(2)EstablishmentNot later than 90 days after the date of
			 publication of the initial report under subsection (e)(2), the Administrator
			 shall establish a nationwide demonstration grant program—
						(A)to promote innovations in technology and
			 alternative approaches to water quality management or water supply developed
			 under subsection (a); and
						(B)to reduce costs to municipalities incurred
			 in complying with the Federal Water Pollution Control Act (33 U.S.C. 1251 et
			 seq.) and the Safe Drinking Water Act (42 U.S.C. 300f et seq.) through the
			 approaches and technologies developed under subsection (a).
						(3)ScopeThe demonstration grant program shall
			 consist of up to 10 projects each year, to be carried out in municipalities
			 selected by the Administrator under paragraph (5).
					(4)ApplicationsA municipality that seeks to participate in
			 the demonstration grant program established under this subsection shall submit
			 to the Administrator a plan that—
						(A)is developed in coordination with—
							(i)the agencies of the State having
			 jurisdiction over water quality and water supply matters; and
							(ii)interested stakeholders, including
			 institutions of higher education and related research institutions;
							(B)describes water impacts specific to urban
			 or rural areas;
						(C)includes a strategy under which the
			 municipality, through participation in the demonstration grant program, could
			 effectively—
							(i)address water quality or water supply
			 problems; and
							(ii)achieve the water quality goals
			 that—
								(I)could be achieved using more traditional
			 methods; and
								(II)are required under the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.) or the Safe Drinking Water Act
			 (42 U.S.C. 300f et seq.); and
								(D)includes a schedule for achieving the water
			 quality, water supply, or water use efficiency and conservation goals of the
			 municipality.
						(5)Categories of projects
						(A)In generalIn carrying out the demonstration grant
			 program, the Administrator shall provide grants for—
							(i)projects relating to water supply, water
			 quality, or water use efficiency and conservation matters described in
			 subsection (a)(2); and
							(ii)subject to
			 subparagraph (B), not less than 2 projects for the incorporation into a
			 building of the most current water use efficiency and conservation technologies
			 and designs.
							(B)Projects for
			 incorporation
							(i)Incremental cost
			 limitationA grant provided under subparagraph (A)(ii) may be
			 used only to pay the incremental costs of incorporation into a building of a
			 water use efficiency and conservation technology or design.
							(ii)Types of
			 buildingsOf the projects for which grants are provided under
			 subparagraph (A)(ii)—
								(I)at least 1 shall
			 be for a residential building; and
								(II)at least 1 shall
			 be for a commercial building.
								(iii)Public
			 availabilityThe design of each building for which a grant is
			 provided under subparagraph (A)(ii) shall be made available to the public, and
			 each such building shall be accessible to the public for tours and educational
			 purposes.
							(6)Responsibilities of
			 AdministratorIn providing
			 grants for projects under this subsection, the Administrator shall—
						(A)ensure, to the maximum extent practicable,
			 that—
							(i)the demonstration grant program under this
			 subsection includes a variety of projects with respect to—
								(I)geographical distribution;
								(II)innovative technologies used for the
			 projects; and
								(III)nontraditional approaches (including
			 low-impact development technologies) used for the projects; and
								(ii)each category of project described in
			 paragraph (5) is adequately represented;
							(B)give higher priority to projects
			 that—
							(i)address multiple problems; and
							(ii)are regionally applicable;
							(C)ensure, to the maximum extent practicable,
			 that at least 1 community having a population of 10,000 or fewer individuals
			 receives a grant for each fiscal year; and
						(D)ensure that, for each fiscal year, no
			 municipality receives more than 25 percent of the total amount of funds made
			 available for the fiscal year to provide grants under this subsection.
						(7)Cost sharing
						(A)In generalExcept as provided in subparagraph (B), the
			 non-Federal share of the total cost of a project funded by a grant under this
			 subsection shall be not less than 20 percent.
						(B)WaiverThe Administrator may reduce or eliminate
			 the non-Federal share of the cost of a project for reasons of
			 affordability.
						(d)Incorporation of
			 results and information
					(1)Technology
			 transferThe Administrator, taking into consideration the results
			 of the projects carried out using grants under subsections (a) and (c),
			 shall—
						(A)facilitate the
			 adoption of technologies and processes to promote increased water quality,
			 drinking water supply, and water use efficiency and conservation; and
						(B)collect and
			 disseminate information, including through the establishment of a publicly
			 accessible clearinghouse, regarding those technologies and processes, including
			 information on—
							(i)incentives and
			 impediments to development and commercialization;
							(ii)best practices;
			 and
							(iii)anticipated
			 increases in water quality, drinking water supply, and water use efficiency and
			 conservation resulting from the implementation of specific technologies and
			 processes.
							(2)Incorporation of
			 results and informationTo the maximum extent practicable, the
			 Administrator shall incorporate the results of, and information obtained from,
			 successful projects under this section into other programs administered by the
			 Administrator.
					(e)Reports
					(1)Reports from grant recipientsA recipient of a grant under this section
			 shall submit to the Administrator, on the date of completion of a project of
			 the recipient and on each of the dates that is 1, 2, and 3 years after that
			 date, a report that describes the effectiveness of the project.
					(2)Reports to CongressNot later than 2 years after the date of
			 enactment of this Act, and not less frequently than once every 2 years
			 thereafter, the Administrator shall submit to the Committee on Environment and
			 Public Works of the Senate and the Committees on Transportation and
			 Infrastructure and Energy and Commerce of the House of Representatives a report
			 describing—
						(A)the findings of
			 each recipient of a grant under subsection (a) with respect to the
			 identification of any potential new technology or management approach developed
			 by the recipient; and
						(B)the status and
			 results of the grant program under subsection (c).
						(f)Water management
			 study and report
					(1)DefinitionsIn
			 this subsection:
						(A)Low-impact
			 approachThe term low-impact approach means a
			 strategy that manages rainfall at the source using decentralized microscale
			 controls to mimic the predevelopment hydrology of the relevant site by using a
			 design technique that infiltrates, filters, stores, evaporates, and detains
			 runoff close to the source.
						(B)Soft path
			 approachThe term soft path approach means a general
			 framework that encompasses—
							(i)increased
			 efficiency of water use;
							(ii)integration of
			 water supply, wastewater treatment, and stormwater management systems;
			 and
							(iii)protection,
			 restoration, and effective use of the natural capacities of ecosystems to
			 provide clean water.
							(2)Study
						(A)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Administrator shall enter into an arrangement with the National
			 Academy of Sciences under which the Academy shall conduct a study, by not later
			 than 2 years after that date, of innovative, effective, and systematic
			 approaches for the management of water supply, wastewater, and
			 stormwater.
						(B)ContentsThe
			 study shall—
							(i)be based on and
			 enhance, to the maximum extent practicable, relevant studies previously
			 conducted by the Academy;
							(ii)focus in
			 particular on soft-path approaches and low-impact approaches to the management
			 described in subparagraph (A);
							(iii)take into
			 consideration the costs of each approach analyzed by the study;
							(iv)examine and
			 compare the state of research, technology development, and emerging practices
			 in other developed and developing countries with those in the United
			 States;
							(v)identify and
			 evaluate relevant system approaches for comprehensive water management,
			 including the interrelationship of water systems with other major systems, such
			 as energy and transportation systems;
							(vi)identify priority
			 research and development needs; and
							(vii)assess
			 implementation needs and barriers.
							(C)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this paragraph $1,000,000 for the period of fiscal years 2010 through
			 2012.
						(3)Report
						(A)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Administrator shall submit to the Committee on Environment and
			 Public Works of the Senate and the Committee on Science and Technology of the
			 House of Representatives a report describing the key findings of the study
			 under paragraph (2).
						(B)InclusionsThe
			 report under subparagraph (A) shall include—
							(i)an evaluation of
			 relevant challenges and opportunities; and
							(ii)recommendations
			 for innovative and integrated solutions for use as a practical reference by
			 water managers, planners, developers, scientists, engineers, nongovernmental
			 organizations, Federal departments and agencies, and regulators.
							(g)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to carry out this section $40,000,000 for each of
			 fiscal years 2010 through 2014.
				303.Agricultural watershed sustainability
			 technology grant program
				(a)DefinitionsIn this section:
					(1)Agricultural commodityThe term agricultural
			 commodity means—
						(A)agricultural, horticultural, viticultural,
			 and dairy products;
						(B)livestock and the products of
			 livestock;
						(C)the products of poultry and bee
			 raising;
						(D)the products of forestry; and
						(E)other commodities raised or produced on
			 agricultural sites, as determined to be appropriate by the Secretary of
			 Agriculture.
						(2)Agricultural projectThe term agricultural project
			 means an agricultural watershed sustainability technology pilot project that,
			 as determined by the Administrator—
						(A)is carried out at an agricultural
			 site;
						(B)(i)achieves demonstrable improvements in water
			 quality that meet or exceed those mandated by statutory or regulatory
			 requirements; or
							(ii)improves water use efficiency; and
							(C)will not substantially adversely affect
			 agricultural commodity production, yield, profitability, or any other long-term
			 environmental medium, including air and groundwater resources.
						(3)Agricultural siteThe term agricultural site
			 means a farming or ranching operation of a producer in the United
			 States.
					(4)ProducerThe term producer means any
			 person or group of persons (including an irrigation district and a drainage
			 district) engaged in the production and sale of an agricultural commodity that
			 owns, or shares the ownership and risk of loss of, the agricultural
			 commodity.
					(5)Revolving
			 fundThe term revolving
			 fund means an agricultural watershed sustainability technology revolving
			 fund—
						(A)that is established by a State using
			 amounts provided under subsection (b)(1);
						(B)that is maintained and credited with
			 repayments; and
						(C)the balance of which shall be available in
			 perpetuity for providing financial assistance.
						(b)Grants for agricultural State revolving
			 funds
					(1)In generalAs soon as practicable after the date of
			 enactment of this section, the Administrator shall provide to each eligible
			 State described in paragraph (2) 1 or more capitalization grants, that
			 cumulatively equal no more than $1,000,000 per State, for use in establishing,
			 within an agency of the State having jurisdiction over agriculture or
			 environmental quality, an agricultural watershed sustainability technology
			 revolving fund.
					(2)Eligible StatesAn eligible State referred to in paragraph
			 (1) is a State that agrees, prior to receipt of a capitalization grant under
			 paragraph (1)—
						(A)to establish, and deposit the funds from
			 the grant in, a revolving fund;
						(B)to provide, at a minimum, a State share in
			 an amount equal to 20 percent of the capitalization grant;
						(C)to use amounts in the revolving fund to
			 make loans to producers in accordance with subsection (c); and
						(D)to return amounts in the revolving fund if
			 no loan applications are granted within 2 years of the receipt of the initial
			 capitalization grant.
						(c)Loans to producers
					(1)Use of fundsA State that establishes a revolving fund
			 under subsection (b)(2) shall use amounts in the revolving fund to provide
			 loans to producers for use in designing and constructing agricultural
			 projects.
					(2)Maximum amount of loanThe amount of a loan made to a producer
			 using funds from a revolving fund shall not exceed $250,000, in the aggregate,
			 for all agricultural projects serving an agricultural site of the
			 producer.
					(3)Conditions on loansA loan made to a producer using funds from
			 a revolving fund shall—
						(A)have an interest rate that is not more than
			 the market interest rate, including an interest-free loan; and
						(B)be repaid to the revolving fund not later
			 than 20 years after the date on which funds are initially disbursed.
						(d)Requirements for producers
					(1)In generalA producer that seeks to receive a loan
			 from a revolving fund shall—
						(A)submit to the State within the jurisdiction
			 of which the agricultural site of the producer is located an application
			 that—
							(i)contains such information as the State may
			 require; and
							(ii)demonstrates, to the satisfaction of the
			 State, that each project proposed to be carried out with funds from the loan is
			 an agricultural project; and
							(B)agree to expend all funds from a loan in an
			 expeditious and timely manner, as determined by the State.
						(2)Maximum percentage of agricultural project
			 costSubject to subsection
			 (c)(2), a producer that receives a loan from a revolving fund may use funds
			 from the loan to pay up to 100 percent of the cost of carrying out an
			 agricultural project.
					(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $50,000,000.
				304.State revolving fund review
			 processAs soon as practicable
			 after the date of enactment of this Act, the Administrator shall—
				(1)consult with States, utilities, nonprofit
			 organizations, and other Federal agencies providing financial assistance to
			 identify ways to expedite and improve the application and review process, for
			 the provision of assistance from—
					(A)the State water pollution control revolving
			 funds established under title VI of the Federal Water Pollution Control Act (33
			 U.S.C. 1381 et seq.); and
					(B)the State drinking water treatment
			 revolving loan funds established under section 1452 of the Safe Drinking Water
			 Act (42 U.S.C. 300j–12);
					(2)in carrying out this section, the
			 Administrator shall consider the needs of small treatment works (as defined by
			 section 222 of the Federal Water Pollution Control Act and small public water
			 systems (as described in section 1433(d) of the Safe Drinking Water Act (42
			 U.S.C. 300i–2(d));
				(3)take such administrative action as is
			 necessary to expedite and improve the process as the Administrator has
			 authority to take under existing law;
				(4)collect information relating to innovative
			 approaches taken by any State to simplify the application process of the State,
			 and provide the information to each State; and
				(5)submit to Congress a report that, based on
			 the information identified under paragraph (1), contains recommendations for
			 legislation to facilitate further streamlining and improvement of the
			 process.
				305.Cost of service study
				(a)In generalNot later than 2 years after the date of
			 enactment of this Act, the Administrator shall enter an arrangement with the
			 Academy under which the Academy shall complete and provide to the Administrator
			 the results of a study of the means by which public water systems and treatment
			 works selected by the Academy in accordance with subsection (c) meet the costs
			 associated with operations, maintenance, capital replacement, and regulatory
			 requirements.
				(b)Required elements
					(1)AffordabilityThe study shall, at a minimum—
						(A)determine whether the rates at public water
			 systems and treatment works for communities included in the study were
			 established using a full-cost pricing model;
						(B)if a full-cost pricing model was not used,
			 identify any incentive rate systems that have been successful in significantly
			 reducing—
							(i)per capita water demand;
							(ii)the volume of wastewater flows;
							(iii)the volume of stormwater runoff; or
							(iv)the quantity of pollution generated by
			 stormwater;
							(C)identify a set of best industry practices
			 that public water systems and treatment works may use in establishing a rate
			 structure that—
							(i)adequately addresses the true cost of
			 services provided to consumers by public water systems and treatment works,
			 including infrastructure replacement;
							(ii)encourages water conservation; and
							(iii)takes into consideration the needs of
			 disadvantaged individuals and communities, as identified by the
			 Administrator;
							(D)identify existing standards for
			 affordability and the manner in which those standards are determined and
			 defined;
						(E)determine the manner in which affordability
			 varies with respect to communities of different sizes and in different regions;
			 and
						(F)determine the extent to which affordability
			 affects the decision of a community to increase public water system and
			 treatment works rates (including the decision relating to the percentage by
			 which those rates should be increased).
						(2)Disadvantaged communitiesThe study shall, at a minimum—
						(A)survey a cross-section of States
			 representing different sizes, demographics, and geographical regions;
						(B)describe, for each State described in
			 subparagraph (A), the definition of disadvantaged community used
			 in the State in carrying out projects and activities under the Safe Drinking
			 Water Act (42 U.S.C. 300f et seq.);
						(C)review other means of identifying the
			 meaning of the term disadvantaged, as that term applies to
			 communities;
						(D)determine which factors and characteristics
			 are required for a community to be considered disadvantaged;
			 and
						(E)evaluate the degree to which factors such
			 as a reduction in the tax base over a period of time, a reduction in
			 population, the loss of an industrial base, and the existence of areas of
			 concentrated poverty are taken into account in determining whether a community
			 is a disadvantaged community.
						(c)Selection of communitiesThe Academy shall select communities, the
			 public water system and treatment works rate structures of which are to be
			 studied under this section, that include a cross-section of communities
			 representing various populations, income levels, demographics, and geographical
			 regions.
				(d)Use of results of studyOn receipt of the results of the study, the
			 Administrator shall—
					(1)submit the study to Congress;
					(2)submit a report that describes the results
			 of the study; and
					(3)make the results available to treatment
			 works and public water systems for use by the publicly owned treatment works
			 and public water systems, on a voluntary basis, in determining whether 1 or
			 more new approaches may be implemented at facilities of the publicly owned
			 treatment works and public water systems.
					(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $1,000,000 for each of
			 fiscal years 2010 and 2014.
				306.Effective
			 utility management strategies
				(a)DefinitionsIn
			 this section:
					(1)Effective
			 utility management strategyThe term effective utility
			 management strategy means a strategy for the operation and management of
			 a utility that, as determined by the Administrator, incorporates the following
			 attributes:
						(A)Product
			 quality.
						(B)Stakeholder
			 understanding and support.
						(C)Customer
			 satisfaction.
						(D)Employee
			 development.
						(E)Operational
			 optimization.
						(F)Financial
			 viability.
						(G)Infrastructure
			 stability.
						(H)Operational
			 resiliency.
						(I)Community
			 sustainability.
						(J)Water resource
			 adequacy.
						(2)UtilityThe
			 term utility means—
						(A)a treatment works
			 (as defined in section 212 of the Federal Water Pollution Control Act (33
			 U.S.C. 1292)); and
						(B)a public water
			 system (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C.
			 300f)).
						(b)Action by
			 AdministratorThe Administrator may carry out training programs,
			 provide technical assistance, and disseminate information regarding effective
			 utility management strategies, including by—
					(1)providing seminars
			 and workshops (including electronic-based seminars and workshops), conferences,
			 and other educational programs and developing curricula to advance effective
			 utility management strategies;
					(2)offering support
			 and advice (including financial, operational, and management advice) to utility
			 operators and managers regarding effective utility management strategies;
			 and
					(3)publishing and
			 disseminating manuals on best management practices and other relevant
			 information, success stories, and lessons learned relating to effective utility
			 management strategies.
					(c)Partner
			 organizationsIn carrying out subsection (b), the Administrator
			 may enter into cooperative agreements, as the Administrator determines to be
			 appropriate, with—
					(1)stakeholder
			 associations;
					(2)qualified
			 nonprofit organizations; and
					(3)other relevant
			 organizations, as determined by the Administrator.
					(d)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000 for each of fiscal years 2010 through 2014.
				307.WaterSense
			 Program
				(a)EstablishmentThere
			 is established within the Environmental Protection Agency a program, to be
			 known as the WaterSense Program, to identify and promote
			 voluntary approaches to increase water efficiency in the United States to
			 reduce the strain on water and wastewater infrastructure and conserve water
			 resources for future generations through voluntary labeling, promotion, or
			 other forms of communication regarding water efficient products, programs,
			 processes, buildings, landscapes, facilities, and services that meet the
			 highest water conservation and performance standards.
				(b)AdministrationThe
			 WaterSense Program shall be carried out by the Administrator.
				(c)DutiesIn
			 carrying out the WaterSense Program, the Administrator shall—
					(1)establish—
						(A)a WaterSense label
			 to be used for certain items; and
						(B)the procedure by
			 which an item may be certified to display the WaterSense label;
						(2)promote products
			 displaying the WaterSense label as the preferred technologies in the market
			 place for—
						(A)reducing water
			 use; and
						(B)ensuring product
			 performance;
						(3)work to enhance
			 public awareness of the WaterSense label;
					(4)preserve the
			 integrity of the WaterSense label by—
						(A)developing
			 specifications to ensure reliable performance of WaterSense-labeled products,
			 buildings, landscapes, and services;
						(B)overseeing
			 WaterSense certifications made by third parties;
						(C)conducting reviews
			 of the use of the WaterSense label in the marketplace and taking corrective
			 action in any case in which misuse of the label is identified; and
						(D)carrying out such
			 other measures as the Administrator determines to be appropriate;
						(5)regularly research
			 and update WaterSense product criteria for each applicable category of
			 products;
					(6)solicit comments
			 from interested parties before establishing or revising a WaterSense product
			 category, specification, or criterion (or before the effective date for any
			 such product category, specification, or criterion, as applicable);
					(7)on adoption of a
			 new or revised product category, specification, or criterion, provide
			 reasonable notice to interested parties regarding—
						(A)any change
			 (including a change of effective date) to the product category, specification,
			 or criterion;
						(B)an explanation of
			 the change; and
						(C)as appropriate,
			 responses to comments submitted by interested parties regarding the product
			 category, specification, or criterion;
						(8)provide
			 appropriate lead time, as determined by the Administrator, before the
			 applicable effective date for a new or significant revision to a product
			 category, specification, or criterion, taking into account the timing
			 requirements of the manufacturing, product marketing, and distribution process
			 for the specific product, programs, processes, buildings, landscapes,
			 facilities, or services addressed; and
					(9)identify and,
			 where appropriate, implement other voluntary approaches in commercial,
			 institutional, and industrial sectors to improve water efficiency.
					(d)Annual
			 reportsNot less frequently than once each year, the
			 Administrator shall prepare and make publicly available a report describing the
			 activities carried out under this section, including, to the maximum extent
			 practicable—
					(1)available
			 information regarding sales in each WaterSense product category; and
					(2)the savings of
			 water, energy, and capital costs of water, wastewater, and stormwater
			 infrastructure attributable to the WaterSense program and each category of
			 WaterSense product, expressed on a national, regional, State, and watershed
			 level.
					(e)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section—
					(1)$5,000,000 for
			 each of fiscal years 2010 and 2011;
					(2)$7,500,000 for
			 each of fiscal years 2012 and 2013; and
					(3)$10,000,000 for
			 fiscal year 2014.
					
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Water Infrastructure Financing
			 Act.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definition of
				Administrator.
					TITLE I—Water pollution
				infrastructure
					Sec. 101. Technical assistance for rural small
				treatment works and medium treatment works.
					Sec. 102. Preservation of employee labor
				standards.
					Sec. 103. Projects eligible for
				assistance.
					Sec. 104. Affordability.
					Sec. 105. Water pollution control revolving
				loan funds.
					Sec. 106. Transferability of funds.
					Sec. 107. Noncompliance.
					Sec. 108. Negotiation of contracts.
					Sec. 109. Allotment of funds.
					Sec. 110. Authorization of
				appropriations.
					Sec. 111. Sewer overflow control
				grants.
					Sec. 112. Critical water infrastructure
				projects.
					TITLE II—Safe drinking water
				infrastructure
					Sec. 201. Drinking water technical assistance
				for communities.
					Sec. 202. Preservation of employee labor
				standards.
					Sec. 203. Preconstruction work.
					Sec. 204. Priority system
				requirements.
					Sec. 205. Affordability.
					Sec. 206. Safe drinking water revolving loan
				funds.
					Sec. 207. Other authorized
				activities.
					Sec. 208. Authorization of
				appropriations.
					Sec. 209. Negotiation of contracts.
					Sec. 210. Critical drinking water
				infrastructure projects.
					Sec. 211. Reducing lead in drinking
				water.
					TITLE
				III—Miscellaneous
					Sec. 301. Definition of Academy.
					Sec. 302. Program for water quality enhancement
				and management.
					Sec. 303. Agricultural watershed sustainability
				technology grant program.
					Sec. 304. State revolving fund review
				process.
					Sec. 305. Cost of service study.
					Sec. 306. Effective utility management
				strategies.
					Sec. 307. WaterSense Program.
					Sec. 308. Pharmaceuticals and personal care
				products.
					Sec. 309. Financing capability
				guidance.
				
			2.Definition of
			 AdministratorIn this Act, the
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
		IWater pollution infrastructure
			101.Technical assistance for rural small
			 treatment works and medium treatment works
				(a)In generalTitle II of the Federal Water Pollution
			 Control Act (33 U.S.C. 1281 et seq.) is amended by adding at the end the
			 following:
					
						222.Technical assistance for rural small
				treatment works and medium treatment works
							(a)DefinitionsIn this section:
								(1)Advanced decentralized
				wastewater systemThe term
				advanced decentralized wastewater system means a decentralized
				wastewater system that provides more effective treatment than a conventional
				septic system.
								(2)Decentralized wastewater system
									(A)In generalThe term decentralized wastewater
				system means a wastewater treatment system that is at or near a site at
				which wastewater is generated.
									(B)InclusionsThe term decentralized wastewater
				system includes a system that provides for—
										(i)nonpotable reuse of treated effluent;
				or
										(ii)energy and nutrient recovery from
				wastewater constituents.
										(3)Medium treatment worksThe term medium treatment
				works means a publicly owned treatment works serving more than 10,000
				but fewer than 100,000 individuals.
								(4)Qualified nonprofit technical assistance
				providerThe term
				qualified nonprofit technical assistance provider means a
				qualified nonprofit technical assistance provider of water and wastewater
				services to small or medium-sized communities that provides technical
				assistance (including circuit rider, multi-State regional assistance programs,
				and training and preliminary engineering evaluations) to owners and operators
				of small treatment works or medium treatment works that may include State
				agencies.
								(5)Small treatment worksThe term small treatment works
				means a publicly owned treatment works serving not more than 10,000
				individuals.
								(b)Grant program
								(1)In generalThe Administrator may make grants on a
				competitive basis to qualified nonprofit technical assistance providers that
				are qualified to provide assistance on a broad range of wastewater and
				stormwater approaches—
									(A)to assist owners and operators of small
				treatment works and medium treatment works to plan, develop, and obtain
				financing for eligible projects described in section 603(c) or 518(c);
									(B)to provide financial assistance, in
				consultation with the State in which the assistance is provided, to owners and
				operators of small treatment works and medium treatment works for
				predevelopment costs (including costs for planning, design, and associated
				preconstruction activities, such as activities relating directly to the siting
				of the facility and related elements) associated with stormwater or wastewater
				infrastructure projects or short-term costs incurred for equipment replacement
				that is not part of regular operation and maintenance activities for existing
				stormwater or wastewater systems, if the amount of assistance for any single
				project does not exceed $50,000;
									(C)to provide technical assistance and
				training for owners and operators of small treatment works and medium treatment
				works to enable those treatment works and systems to protect water quality and
				achieve and maintain compliance with this Act; and
									(D)to disseminate information to owners and
				operators of small treatment works and medium treatment works, with respect to
				planning, design, construction, and operation of treatment works, small
				municipal separate storm sewer systems, decentralized wastewater treatment
				systems, and advanced decentralized wastewater treatment systems.
									(2)Distribution of grantIn carrying out this subsection, the
				Administrator shall ensure, to the maximum extent practicable, that technical
				assistance provided using funds from a grant under paragraph (1) is made
				available in each State.
								(3)ConsultationAs a condition of receiving a grant under
				this subsection, a qualified nonprofit technical assistance provider shall
				agree to consult with each State in which grant funds are to be expended before
				the grant funds are expended in the State.
								(4)Annual reportNot later than 60 days after the end of
				each fiscal year, a qualified nonprofit technical assistance provider that
				receives a grant under this subsection shall submit to the Administrator a
				report that—
									(A)describes the activities of the qualified
				nonprofit technical assistance provider using grant funds received under this
				subsection for the fiscal year; and
									(B)specifies—
										(i)the number of communities served;
										(ii)the sizes of those communities; and
										(iii)the type of assistance provided by the
				qualified nonprofit technical assistance provider.
										(c)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section—
								(1)for grants for small treatment works,
				$25,000,000 for each of fiscal years 2010 through 2014; and
								(2)for grants for medium treatment works,
				$15,000,000 for each of fiscal years 2010 through
				2014.
								.
				(b)Guidance for small systemsSection 602 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1382) is amended by adding at the end the
			 following:
					
						(c)Guidance for small systems
							(1)Definition of small systemIn this subsection, the term small
				system means a system—
								(A)for which a municipality or intermunicipal,
				interstate, or State agency seeks assistance under this title; and
								(B)that serves a population of not more than
				10,000 individuals.
								(2)Simplified proceduresNot later than 1 year after the date of
				enactment of this subsection, the Administrator shall assist the States in
				establishing simplified procedures for small systems to obtain assistance under
				this title.
							(3)Publication of manualNot later than 1 year after the date of
				enactment of this subsection, after providing notice and opportunity for public
				comment, the Administrator shall publish—
								(A)a manual to assist small systems in
				obtaining assistance under this title; and
								(B)in the Federal Register, notice of the
				availability of the
				manual.
								.
				102.Preservation of
			 employee labor standardsSection 513 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1372) is amended to read as follows:
				
					513.Preservation of
				employee labor standards
						(a)In
				generalNotwithstanding section 602(b)(6), the Administrator
				shall take such action as the Administrator determines to be necessary to
				ensure that each laborer and mechanic employed by a contractor or subcontractor
				of a construction project financed, in whole or in part, by a grant, loan, loan
				guarantee, refinancing, or any other form of financial assistance provided
				under this Act (including assistance provided by a State loan fund established
				under title VI) is paid wages at a rate of not less than the wages prevailing
				for the same type of work on similar construction in the immediate locality, as
				determined by the Secretary of Labor in accordance with subchapter IV of
				chapter 31 of title 40, United States Code.
						(b)Authority of Secretary
				of LaborWith respect to the labor standards specified in this
				section, the Secretary of Labor shall have the authority and functions
				established in Reorganization Plan Numbered 14 of 1950 (5 U.S.C. App.) and
				section 3145 of title 40, United States
				Code.
						.
			103.Projects eligible for
			 assistance
				(a)In generalSection 603 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1383) is amended by striking subsection (c) and
			 inserting the following:
					
						(c)Projects eligible for assistance
							(1)In
				generalFunds in each State
				water pollution control revolving fund shall be used only for providing
				financial assistance—
								(A)to a municipality or an intermunicipal,
				interstate, or State agency or a private treatment works or decentralized
				wastewater system that principally treats municipal wastewater or domestic
				sewage—
									(i)for construction of treatment works (as
				defined in section 212); or
									(ii)for capital costs associated with
				monitoring equipment for combined sanitary or sewer overflows;
									(B)to implement measures to control, manage,
				reduce, treat, infiltrate, or reuse stormwater, the primary purpose of which is
				the preservation, protection, or enhancement of water quality to support public
				purposes (including the procurement and use of equipment to support minimum
				measures, such as street sweeping and storm drain system cleaning, or
				acquisition of other land and interests in land that are necessary for those
				activities and measures);
								(C)to implement a management program
				established under section 319;
								(D)to develop and implement a conservation and
				management plan under section 320;
								(E)for projects to increase the security of
				wastewater treatment works (as defined in section 212), excluding any
				expenditure for operations or maintenance;
								(F)to carry out water conservation or
				efficiency projects that result in direct water quality benefits;
								(G)to implement measures to integrate water
				resource management planning and implementation;
								(H)to carry out water reuse (including
				wastewater reuse), reclamation, and recycling projects that result in direct
				water quality benefits;
								(I)for projects to increase
				the energy efficiency of treatment works (as defined in section 212) that
				result in direct water quality benefits;
								(J)for the development and
				implementation of utility management improvement plans consistent with an
				effective utility management strategy (as defined in section 306(a) of the
				Water Infrastructure Financing
				Act); and
								(K)for the development and
				implementation of integrative watershed improvement plans that include
				cost-effective solutions that consider point and nonpoint sources of pollution
				and traditional and cost-saving water treatment and efficiency projects.
								(2)LimitationNot
				more than 5 percent of the amount of a capitalization grant of a State may be
				used during a fiscal year to provide assistance for activities described in
				subparagraph (J) or (K) of paragraph (1).
							(3)State water pollution
				control revolving funds
								(A)In
				generalA State water pollution control revolving fund shall be
				established, maintained, and credited with repayments.
								(B)Balance of
				fundThe balance of each fund described in subparagraph (A) shall
				be available in perpetuity for providing financial assistance under this
				section.
								.
				(b)Modification of
			 definitionSection 212(2)(A) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1292(2)(A)) is amended—
					(1)by striking and
			 any works, including site;
					(2)by striking is
			 used for ultimate and inserting will be used for
			 ultimate; and
					(3)by inserting ; and
			 acquisition of other land and interests in land necessary for
			 construction before the period at the end.
					104.Affordability
				(a)In GeneralSection 603 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1383) is amended—
					(1)by redesignating subsections (e) through
			 (h) as subsections (g) through (j), respectively;
					(2)in subsection (d)—
						(A)in paragraph (1)—
							(i)in subparagraph (A), by striking 20
			 years and inserting the lesser of 30 years or the design life of
			 the project to be financed with the proceeds of the loan; and
							(ii)in subparagraph (B), by striking not
			 later than 20 years after project completion and inserting upon
			 the expiration of the term of the loan;
							(B)in paragraph (6), by striking
			 and at the end; and
						(C)in paragraph (7), by striking title,
			 except that and all that follows and inserting the following:
							
								title, except that—(A)such amounts shall not exceed an amount
				equal to the sum of, for each fiscal year—
									(i)an amount equal to the greatest of—
										(I)$400,000;
										(II)1/5 percent of the
				current valuation of the fund; or
										(III)6 percent of all grant awards to the fund
				under this title for a fiscal year; and
										(ii)the amount of any fees collected by the
				State for that purpose, regardless of the source; and
									(B)as a source of revenue (restricted solely
				to interest earnings of the fund) or security for payment of the principal and
				interest on revenue or general obligation bonds issued by the State to provide
				matching funds under section 602(b)(2), if the proceeds of the sale of the
				bonds will be deposited in the fund.
								;
				and
						(3)by inserting after subsection (d) the
			 following:
						
							(e)Additional assistance for disadvantaged
				communities
								(1)Definition of disadvantaged
				communityIn this subsection,
				the term disadvantaged community means a community with a service
				area, or portion of a service area, of a treatment works that meets
				affordability criteria established after public review and comment by the State
				in which the treatment works is located.
								(2)Loan subsidyNotwithstanding any other provision of this
				section, subject to paragraph (5), in a case in which the State makes a loan
				from the water pollution control revolving loan fund in accordance with
				subsection (c) to a disadvantaged community or a community that the State
				expects to become a disadvantaged community as the result of a proposed
				project, the State may provide additional subsidization, including—
									(A)the forgiveness of all or a portion of the
				principal of the loan; and
									(B)a negative interest rate on the
				loan.
									(3)Total amount of subsidiesFor each fiscal year, the total amount of
				loan subsidies made by the State pursuant to this subsection may not exceed 30
				percent of the amount of the capitalization grant received by the State for the
				fiscal year.
								(4)InformationThe Administrator may publish information
				to assist States in establishing affordability criteria described in paragraph
				(1).
								(f)Cost-saving water treatment and efficiency
				improvements
								(1)In
				generalSubject to subsection
				(e)(3), in providing a loan for a project under this section, a State may
				forgive repayment of a portion of the loan amount up to the percentage of the
				project that is devoted to alternative approaches to wastewater and stormwater
				controls (including nonstructural methods), such as projects that treat or
				minimize sewage or urban stormwater discharges using—
									(A)decentralized or distributed stormwater
				controls;
									(B)advanced decentralized wastewater
				treatment;
									(C)low-impact development technologies and
				nonstructural approaches;
									(D)stream buffers;
									(E)wetland restoration and enhancement;
									(F)actions to minimize the quantity of and
				direct connections to impervious surfaces;
									(G)soil and vegetation, or other permeable
				materials;
									(H)actions that increase efficient water use,
				water conservation, or water reuse, including the rehabilitation or replacement
				of existing leaking pipes; or
									(I)actions that increase
				energy efficiency or reduce energy consumption at a treatment works.
									(2)Treatment of loan
				forgivenessThe amount of loan forgiveness provided by a State
				under this subsection shall be—
									(A)credited to each State;
				and
									(B)deducted from the total
				amount of State capitalization grants for which matching funds are required
				from the State under section
				602(b)(2).
									.
					(b)Conforming AmendmentSection 221(d) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1301(d)) is amended in the second sentence by
			 striking 603(h) and inserting 603(j).
				105.Water pollution control revolving loan
			 fundsSection 603 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1383) is amended by striking
			 subsection (i) (as redesignated by section 103(a)(1)) and inserting the
			 following:
				
					(i)Priority system
				requirement
						(1)DefinitionsIn
				this subsection:
							(A)RestructuringThe
				term restructuring means—
								(i)the consolidation of
				management functions or ownership with another facility; or
								(ii)the formation of
				cooperative partnerships.
								(B)Traditional wastewater
				approachThe term traditional wastewater approach
				means a managed system used to collect and treat wastewater from an entire
				service area consisting of—
								(i)collection sewers;
								(ii)a centralized treatment
				plant using biological, physical, or chemical treatment processes; and
								(iii)a direct point source
				discharge to surface water.
								(2)Priority
				systemIn providing financial assistance from the water pollution
				control revolving fund of the State, the State shall establish a priority
				system that—
							(A)takes into consideration
				appropriate chemical, physical, and biological data relating to water quality
				that the State considers reasonably available and of sufficient quality;
							(B)ensures that projects
				undertaken with assistance under this title are designed to achieve, as
				determined by the State, the optimum water quality management, consistent with
				the public health and water quality goals and requirements of this Act;
							(C)provides for public
				notice and opportunity to comment on the establishment of the priority system
				and the summary under subparagraph (D); and
							(D)provides for the
				publication, not less than biennially in summary form, of a description of
				projects in the State that are eligible for assistance under this title that
				indicates—
								(i)the priority assigned to
				each project under the priority system of the State; and
								(ii)the funding schedule for
				each project, to the extent the information is available.
								(3)Weight given to
				applicationsAfter determining project priorities under
				subparagraph (2), the State shall give greater weight to an application for
				assistance if the application includes such information as the State determines
				to be necessary and contains—
							(A)a description of utility
				management best practices undertaken by a treatment works applying for
				assistance, including—
								(i)an inventory of assets,
				including a description of the condition of those assets;
								(ii)a schedule for
				replacement of the assets;
								(iii)a financing plan that
				factors in all lifecycle costs indicating sources of revenue from ratepayers,
				grants, bonds, other loans, and other sources to meet the costs; and
								(iv)a review of options for
				restructuring the treatment works;
								(B)approaches other than a
				traditional wastewater approach that treat or minimize sewage or urban
				stormwater discharges using—
								(i)decentralized or
				distributed stormwater controls;
								(ii)advanced decentralized
				wastewater treatment;
								(iii)low-impact development
				technologies and nonstructural approaches;
								(iv)stream buffers;
								(v)wetland restoration and
				enhancement;
								(vi)actions to minimize the
				quantity of and direct connections to impervious surfaces;
								(vii)soil and vegetation, or
				other permeable materials;
								(viii)actions that increase
				efficient water use, water conservation, or water reuse; or
								(ix)actions that increase
				energy efficiency or reduce energy consumption at a treatment works;
								(C)a demonstration of
				consistency with State, regional, and municipal watershed plans, water
				conservation and efficiency plans, or integrated water resource management
				plans;
							(D)a proposal by the
				applicant demonstrating flexibility through alternative means to carry out
				responsibilities under Federal regulations, that may include watershed
				permitting and other innovative management approaches, while achieving results
				that—
								(i)the State, in the case of
				a permit program approved under section 402, determines will meet permit
				requirements; or
								(ii)the Administrator
				determines are measurably superior, as compared to regulatory standards;
				or
								(E)projects that address
				adverse environmental
				conditions.
							.
			106.Transferability of fundsSection 603 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1383) (as amended by section 104(a)(1)) is amended by
			 adding at the end the following:
				
					(k)Transfer of funds
						(1)In generalThe Governor of a State may—
							(A)(i)reserve not more than the greater
				of—
									(I)33 percent of a capitalization grant made
				under this title; or
									(II)33 percent of a capitalization grant made
				under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12);
				and
									(ii)add the reserved funds to any funds
				provided to the State under section 1452 of the Safe Drinking Water Act (42
				U.S.C. 300j–12); and
								(B)(i)reserve for any year an amount that does
				not exceed the amount that may be reserved under subparagraph (A) for that year
				from capitalization grants made under section 1452 of that Act (42 U.S.C.
				300j–12); and
								(ii)add the reserved funds to any funds
				provided to the State under this title.
								(2)State matchFunds reserved under this subsection shall
				not be considered to be a State contribution for a capitalization grant
				required under this title or section 1452(b) of the Safe Drinking Water Act (42
				U.S.C.
				300j–12(b)).
						.
			107.NoncomplianceSection 603 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1383) (as amended by section 106) is amended by adding
			 at the end the following:
				
					(l)Noncompliance
						(1)In generalExcept as provided in paragraph (2), no
				assistance (other than assistance that is to be used by a treatment works
				solely for planning, design, or security purposes) shall be provided under this
				title to the owner or operator of a treatment works that has been in
				significant noncompliance with any requirement of this Act for any of the 4
				quarters during the preceding 8 quarters, unless the treatment works is in
				compliance with an enforceable administrative order to effect compliance with
				the requirement.
						(2)ExceptionAn owner or operator of a treatment works
				that is determined under paragraph (1) to be in significant noncompliance with
				a requirement described in that paragraph may receive assistance under this
				title if the Administrator and the State providing the assistance determine
				that—
							(A)the entity conducting the enforcement
				action on which the determination of significant noncompliance is based has
				determined that the use of assistance would enable the owner or operator of the
				treatment works to take corrective action toward resolving the violations;
				or
							(B)the entity conducting the enforcement
				action on which the determination of significant noncompliance is based has
				determined that the assistance would be used by the owner or operator of the
				treatment works in order to assist owners and operators in making progress
				towards
				compliance.
							.
			108.Negotiation of contractsSection 603 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1383) (as amended by section 107) is amended by adding
			 at the end the following:
				
					(m)Negotiation of contractsFor communities with populations of more
				than 10,000 individuals, a contract to be carried out using funds directly made
				available by a capitalization grant under this section for program management,
				construction management, feasibility studies, preliminary engineering, design,
				engineering, surveying, mapping, or architectural or related services shall be
				negotiated in the same manner as—
						(1)a contract for architectural and
				engineering services is negotiated under chapter 11 of title 40, United States
				Code; or
						(2)an equivalent State qualifications-based
				requirement (as determined by the Governor of the
				State).
						.
			109.Allotment of fundsSection 604 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1384) is amended by striking subsections (a) and (b) and
			 inserting the following:
				
					(a)In
				generalSubject to subsection (b)(2), amounts authorized to be
				appropriated to carry out this section for each of fiscal years 2010 through
				2014 shall be allotted among States by the Administrator in accordance with the
				allotment values specified in the following table:
						
							
								
									StateAllotment
						value
									
								
								
									Alabama0.012860
									
									Alaska0.007500
									
									Arizona0.010247
									
									Arkansas0.007500
									
									California0.079629
									
									Colorado0.010164
									
									Connecticut0.014150
									
									Delaware0.007500
									
									District of Columbia0.005000
									
									Florida0.044139
									
									Georgia0.012825
									
									Hawaii0.008048
									
									Idaho0.007500
									
									Illinois0.048540
									
									Indiana0.024633
									
									Iowa0.010266
									
									Kansas0.009129
									
									Kentucky0.012025
									
									Louisiana0.013465
									
									Maine0.007829
									
									Maryland0.025129
									
									Massachusetts0.025754
									
									Michigan0.033487
									
									Minnesota0.020385
									
									Mississippi0.009112
									
									Missouri0.028037
									
									Montana0.007500
									
									Nebraska0.008023
									
									Nevada0.007500
									
									New Hampshire0.007500
									
									New Jersey0.046117
									
									New Mexico0.007500
									
									New York0.103531
									
									North Carolina0.019007
									
									North Dakota0.007500
									
									Ohio0.054722
									
									Oklahoma0.008171
									
									Oregon0.012456
									
									Pennsylvania0.041484
									
									Rhode Island0.007500
									
									South Carolina0.007500
									
									South Dakota0.007500
									
									Tennessee0.011019
									
									Texas0.037664
									
									Utah0.007500
									
									Vermont0.007500
									
									Virginia0.020698
									
									Washington0.017588
									
									West Virginia0.011825
									
									Wisconsin0.022844
									
									Wyoming0.007500
									
									Puerto Rico0.005000
									
									Territories0.002500
									
								
							
						
					(b)Reservation of funds
						(1)PlanningEach State may reserve for each fiscal year
				to carry out planning under sections 205(j) and 303(e) an amount equal to the
				greater of—
							(A)2 percent of the sums allotted to the State
				under this section for the fiscal year; or
							(B)$100,000.
							(2)Operator training;
				Indian tribesOf the total amount of funds made available to
				carry out this title, before allotting funds in accordance with subsection (a),
				for fiscal year 2009 and each fiscal year thereafter, the Administrator—
							(A)may reserve not more than
				$5,000,000 to carry out the objectives described in section 104(g); and
							(B)shall allocate 1.5
				percent to Indian tribes (as defined in section
				518(h)).
							.
			110.Authorization of
			 appropriationsThe Federal
			 Water Pollution Control Act is amended by striking section 607 (33 U.S.C. 1387)
			 and inserting the following:
				
					607.Authorization of appropriations
						(a)In GeneralThere are authorized to be appropriated to
				carry out this title—
							(1)$3,200,000,000 for each of fiscal years
				2010 and 2011;
							(2)$3,600,000,000 for fiscal year 2012;
							(3)$4,000,000,000 for fiscal year 2013;
				and
							(4)$6,000,000,000 for fiscal year 2014.
							(b)AvailabilityAmounts made available under this section
				shall remain available until expended.
						(c)Reservation for needs surveysOf the amount made available under
				subsection (a) to carry out this title for a fiscal year, the Administrator may
				reserve not more than $1,000,000 for the fiscal year, to remain available until
				expended, to pay the costs of conducting needs surveys under section
				516(b)(1)(B).
						.
			111.Sewer overflow control grants
				(a)Sewer overflow control grantsSection 221 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1301) is amended—
					(1)in subsection (a), by striking
			 In
			 general and all that follows through (2)
			 subject to subsection (g), the Administrator may and inserting the
			 following:
						
							(a)In generalThe Administrator may—
								(1)make grants to States for the purpose of
				providing grants to a municipality or municipal entity for planning, design,
				and construction of treatment works to intercept, transport, control, or treat
				municipal combined sewer overflows and sanitary sewer overflows; and
								(2)subject to subsection
				(g),
								;
				and
					(2)by striking subsections (e) through (g) and
			 inserting the following:
						
							(e)Administrative requirements
								(1)In generalSubject to paragraph (2), a project that
				receives grant assistance under subsection (a) shall be carried out subject to
				the same requirements as a project that receives assistance from a State water
				pollution control revolving fund established pursuant to title VI.
								(2)Determination of GovernorThe requirement described in paragraph (1)
				shall not apply to a project that receives grant assistance under subsection
				(a) to the extent that the Governor of the State in which the project is
				located determines that a requirement described in title VI is inconsistent
				with the purposes of this section.
								(f)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section, to remain available
				until expended—
								(1)$250,000,000 for fiscal year 2010;
								(2)$300,000,000 for fiscal year 2011;
								(3)$350,000,000 for fiscal year 2012;
								(4)$400,000,000 for fiscal year 2013;
				and
								(5)$500,000,000 for fiscal year 2014.
								(g)Allocation of funds
								(1)Fiscal year 2010 and 2011For each of fiscal years 2010 and 2011,
				subject to subsection (h), the Administrator shall use the amounts made
				available to carry out this section to provide grants to municipalities and
				municipal entities under subsection (a)(2)—
									(A)in accordance with the priority criteria
				described in subsection (b); and
									(B)with additional priority given to proposed
				projects that involve the use of—
										(i)nonstructural, low-impact
				development;
										(ii)water conservation, efficiency, or reuse;
				or
										(iii)other decentralized stormwater or
				wastewater approaches to minimize flows into the sewer systems.
										(2)Fiscal year 2012 and
				thereafterFor fiscal year
				2012 and each fiscal year thereafter, subject to subsection (h), the
				Administrator shall use the amounts made available to carry out this section to
				provide grants to States under subsection (a)(1) in accordance with a formula
				that—
									(A)shall be established by the Administrator,
				after providing notice and an opportunity for public comment; and
									(B)allocates to each State a proportional
				share of the amounts based on the total needs of the State for municipal
				combined sewer overflow controls and sanitary sewer overflow controls, as
				identified in the most recent survey—
										(i)conducted under section 210; and
										(ii)included in a report required under section
				516(b)(1)(B).
										.
					(b)ReportsSection 221(i) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1301(i)) is amended in the first sentence by
			 striking 2003 and inserting 2011.
				112.Critical water infrastructure
			 projects
				(a)EstablishmentThe Administrator shall establish a program
			 under which grants are provided to eligible entities for use in carrying out
			 projects and activities the primary purpose of which is watershed restoration
			 through the protection or improvement of water quality.
				(b)Project selection
					(1)In generalThe Administrator may provide funds under
			 this section to an eligible entity to carry out an eligible project described
			 in paragraph (3).
					(2)Equitable distributionThe Administrator shall ensure an equitable
			 distribution of projects under this section, taking into account cost and
			 number of requests for each category listed in paragraph (3).
					(3)Eligible projectsA project that is eligible to be carried
			 out using funds provided under this section may include projects that are
			 included in the intended use plan of the State developed in accordance with
			 section 606(c) of the Federal Water Pollution Control Act (33 U.S.C.
			 1386(c)).
					(c)Local participationIn prioritizing projects for implementation
			 under this section, the Administrator shall consult with, and consider the
			 priorities of—
					(1)affected State and local governments;
			 and
					(2)public and private entities that are active
			 in watershed planning and restoration.
					(d)Cost sharingBefore carrying out any project under this
			 section, the Administrator shall enter into an agreement with 1 or more
			 non-Federal interests that shall require the non-Federal interests—
					(1)to pay 45 percent of the total costs of the
			 project, which may include services, materials, supplies, or other in-kind
			 contributions;
					(2)to provide any land, easements,
			 rights-of-way, and relocations necessary to carry out the project; and
					(3)to pay 100 percent of any operation,
			 maintenance, repair, replacement, and rehabilitation costs associated with the
			 project.
					(e)WaiverThe Administrator may waive the requirement
			 to pay the non-Federal share of the cost of carrying out an eligible activity
			 using funds from a grant provided under this section if the Administrator
			 determines that an eligible entity is unable to pay, or would experience
			 significant financial hardship if required to pay, the non-Federal
			 share.
				(f)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $50,000,000 for each of
			 fiscal years 2010 through 2014.
				IISafe drinking water infrastructure
			201.Drinking water technical assistance for
			 communitiesSection 1442(e) of
			 the Safe Drinking Water Act (42 U.S.C. 300j–1(e)) is amended—
				(1)in the first sentence, by striking
			 The Administrator may provide and inserting the
			 following:
					
						(1)Public water systemsThe Administrator may
				provide
						;
				(2)in the second sentence, by striking
			 Such assistance and inserting the following:
					
						(2)Types of assistanceSuch
				assistance
						;
				(3)in the third sentence, by striking
			 The Administrator shall ensure and inserting the
			 following:
					
						(3)AvailabilityThe Administrator shall
				ensure
						;
				(4)in the fourth sentence, by striking
			 Each nonprofit and inserting the following:
					
						(4)Requirement applicable to nonprofit
				organizationsEach
				nonprofit
						;
				and
				(5)by striking the fifth sentence and all that
			 follows and inserting the following:
					
						(5)PriorityIn providing grants under this section, the
				Administrator shall give priority to small systems organizations that, as
				determined by the Administrator, in consultation with the State, are qualified
				and will be the most effective at assisting small systems.
						(6)Wells and well systems
							(A)In generalThe Administrator shall provide grants to
				nonprofit organizations to provide technical assistance to communities and
				individuals regarding the design, operation, construction, and maintenance of
				household wells and small shared well-systems that provide drinking
				water.
							(B)Form of assistanceTechnical assistance referred to in
				subparagraph (A) may include—
								(i)training and education;
								(ii)operation of a hotline; and
								(iii)the conduct of other activities relating to
				the design and construction of household, shared, and small water well systems
				in rural areas.
								(C)PrioritySubject to paragraph (5), in providing
				grants under this section, the Administrator shall give priority to applicants
				that, as determined by the Administrator—
								(i)are qualified; and
								(ii)have demonstrated experience in providing
				similar technical assistance and in developing similar projects.
								(D)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this paragraph—
								(i)$7,000,000 for fiscal year 2010; and
								(ii)$7,500,000 for each of fiscal years 2011
				through 2014.
								(7)Funding
							(A)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Administrator to carry out this subsection
				(other than paragraph (6)) $35,000,000 for each of fiscal years 2010 through
				2014.
							(B)Lobbying expensesNo portion of any State loan fund
				established under section 1452 and no portion of any funds made available under
				this subsection may be used for lobbying expenses.
							(C)Indian TribesOf the total amount made available under
				this section for each fiscal year, 3 percent shall be used for technical
				assistance to public water systems owned or operated by Indian
				Tribes.
							.
				202.Preservation of
			 employee labor standardsSection 1450 of the Safe Drinking Water Act
			 (42 U.S.C. 300j–9) is amended by striking subsection (e) and inserting the
			 following:
				
					(e)Labor
				standards
						(1)In
				generalThe Administrator shall take such action as the
				Administrator determines to be necessary to ensure that each laborer and
				mechanic employed by a contractor or subcontractor of a construction project
				financed, in whole or in part, by a grant, loan, loan guarantee, refinancing,
				or any other form of financial assistance provided under this Act (including
				assistance provided by a State loan fund established under section 1452) is
				paid wages at a rate of not less than the wages prevailing for the same type of
				work on similar construction in the immediate locality, as determined by the
				Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40,
				United States Code.
						(2)Authority of Secretary
				of LaborWith respect to the labor standards specified in this
				subsection, the Secretary of Labor shall have the authority and functions
				established in Reorganization Plan Numbered 14 of 1950 (5 U.S.C. App.) and
				section 3145 of title 40, United States
				Code.
						.
			203.Preconstruction
			 workSection 1452(a)(2) of the
			 Safe Drinking Water Act (42 U.S.C. 300j–12(a)(2)) is amended—
				(1)by designating the first, second, third,
			 fourth, and fifth sentences as subparagraphs (A), (B), (D), (E), and (F),
			 respectively;
				(2)in subparagraph (B) (as designated by
			 paragraph (1))—
					(A)by striking (not and
			 inserting (including expenditures for planning, design, and associated
			 preconstruction activities, including activities relating to the siting of the
			 facility, but not; and
					(B)by inserting before the period at the end
			 the following: or to replace or rehabilitate aging treatment, storage,
			 or distribution facilities of public water systems or provide for capital
			 projects (excluding any expenditure for operations and maintenance) to upgrade
			 the security of public water systems; and
					(3)by inserting after subparagraph (B) (as
			 designated by paragraph (1)) the following:
					
						(C)Sale of bondsFunds may also be used by a public water
				system as a source of revenue (restricted solely to interest earnings of the
				applicable State loan fund) or security for payment of the principal and
				interest on revenue or general obligation bonds issued by the State to provide
				matching funds under subsection (e), if the proceeds of the sale of the bonds
				will be deposited in the State loan
				fund.
						.
				204.Priority system requirementsSection 1452(b)(3) of the Safe Drinking
			 Water Act (42 U.S.C. 300j–12(b)(3)) is amended—
				(1)by redesignating subparagraph (B) as
			 subparagraph (D);
				(2)by striking subparagraph (A) and inserting
			 the following:
					
						(A)Definition of restructuringIn this paragraph, the term
				restructuring means changes in operations (including ownership,
				cooperative partnerships, asset management, consolidation, and alternative
				water supply).
						(B)Priority systemAn intended use plan shall provide, to the
				maximum extent practicable, that priority for the use of funds be given to
				projects that—
							(i)address the most serious risk to human
				health;
							(ii)are necessary to ensure compliance with
				this title (including requirements for filtration);
							(iii)assist systems most in need on a
				per-household basis according to State affordability criteria; and
							(iv)improve the
				sustainability of systems.
							(C)Weight given to applicationsAfter determining project priorities under
				subparagraph (B), an intended use plan shall provide that the State shall give
				greater weight to an application for assistance by a community water system if
				the application includes such information as the State determines to be
				necessary and contains—
							(i)a description of utility management best
				practices undertaken by a treatment works applying for assistance,
				including—
								(I)an inventory of assets, including a
				description of the condition of the assets;
								(II)a schedule for replacement of
				assets;
								(III)a financing plan that factors in all
				lifecycle costs indicating sources of revenue from ratepayers, grants, bonds,
				other loans, and other sources to meet the costs; and
								(IV)a review of options for restructuring the
				public water system;
								(ii)demonstration of consistency with State,
				regional, and municipal watershed plans;
							(iii)a water conservation plan consistent with
				guidelines developed for those plans by the Administrator under section
				1455(a); and
							(iv)approaches to improve
				the sustainability of the system, including—
								(I)water efficiency or
				conservation, including the rehabilitation or replacement of existing leaking
				pipes;
								(II)use of reclaimed
				water;
								(III)actions to increase
				energy efficiency; and
								(IV)implementation of source
				water protection plans.
								;
				and
				(3)in subparagraph (D) (as redesignated by
			 paragraph (1)), by striking periodically and inserting at
			 least biennially.
				205.AffordabilitySection 1452(d)(3) of the Safe Drinking
			 Water Act (42 U.S.C. 300j–12(d)(3)) is amended in the first sentence by
			 inserting , or portion of a service area, after service
			 area.
			206.Safe drinking water revolving loan
			 fundsSection 1452(g) of the
			 Safe Drinking Water Act (42 U.S.C. 300j–12(g)) is amended—
				(1)paragraph (2)—
					(A)in the first sentence, by striking
			 up to 4 percent of the funds allotted to the State under this
			 section and inserting , for each fiscal year, an amount that
			 does not exceed the sum of the amount of any fees collected by the State for
			 use in covering reasonable costs of administration of programs under this
			 section, regardless of the source, and an amount equal to the greatest of
			 $400,000, 1/5 percent of the current valuation of the
			 fund, or 6 percent of all grant awards to the fund under this section for the
			 fiscal year,; and
					(B)by striking 1419, and all
			 that follows through 1993. and inserting 1419.;
			 and
					(2)by adding at the end the following:
					
						(5)Transfer of funds
							(A)In generalThe Governor of a State may—
								(i)(I)reserve not more than the greater
				of—
										(aa)33 percent of a capitalization grant made
				under this section; or
										(bb)33 percent of a capitalization grant made
				under section 601 of the Federal Water Pollution Control Act (33 U.S.C.
				1381);
										(II)add the funds reserved to any funds
				provided to the State under section 601 of the Federal Water Pollution Control
				Act (33 U.S.C. 1381); and
									(ii)(I)reserve for any fiscal year an amount that
				does not exceed the amount that may be reserved under clause (i)(I) for that
				year from capitalization grants made under section 601 of that Act (33 U.S.C.
				1381); and
									(II)add the reserved funds to any funds
				provided to the State under this section.
									(B)State matchFunds reserved under this paragraph shall
				not be considered to be a State match of a capitalization grant required under
				this section or section 602(b) of the Federal Water Pollution Control Act (33
				U.S.C.
				1382(b)).
							.
				207.Other authorized activitiesSection 1452(k)(2)(D) of the Safe Drinking
			 Water Act (42 U.S.C. 300j–12(k)(2)(D)) is amended by inserting before the
			 period at the end the following: (including implementation of source
			 water protection plans).
			208.Authorization of
			 appropriationsSection 1452 of
			 the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended by striking
			 subsection (m) and inserting the following:
				
					(m)Authorization of appropriations
						(1)In generalThere are authorized to be appropriated to
				carry out this section—
							(A)$1,500,000,000 for fiscal year 2010;
							(B)$2,000,000,000 for each of fiscal years
				2011 and 2012;
							(C)$3,200,000,000 for fiscal year 2013;
				and
							(D)$6,000,000,000 for fiscal year 2014.
							(2)AvailabilityAmounts made available under this
				subsection shall remain available until expended.
						(3)Reservation for needs surveysOf the amount made available under
				paragraph (1) to carry out this section for a fiscal year, the Administrator
				may reserve not more than $1,000,000 per year to pay the costs of conducting
				needs surveys under subsection
				(h).
						.
			209.Negotiation of contractsSection 1452 of the Safe Drinking Water Act
			 (42 U.S.C. 300j–12) is amended by adding at the end the following:
				
					(s)Negotiation of contractsFor communities with populations of more
				than 10,000 individuals, a contract to be carried out using funds directly made
				available by a capitalization grant under this section for program management,
				construction management, feasibility studies, preliminary engineering, design,
				engineering, surveying, mapping, or architectural or related services shall be
				negotiated in the same manner as—
						(1)a contract for architectural and
				engineering services is negotiated under chapter 11 of title 40, United States
				Code; or
						(2)an equivalent State qualifications-based
				requirement (as determined by the Governor of the
				State).
						.
			210.Critical drinking water infrastructure
			 projects
				(a)EstablishmentNot later than 180 days after the date of
			 enactment of this Act, the Administrator shall establish a program under which
			 grants are provided to eligible entities for use in carrying out projects and
			 activities the primary purpose of which is to assist community water systems in
			 meeting the requirements of the Safe Drinking Water Act (42 U.S.C. 300f et
			 seq.).
				(b)Project selectionA project that is eligible to be carried
			 out using funds provided under this section may include projects that—
					(1)develop alternative water sources;
					(2)provide assistance to small systems;
			 or
					(3)assist a community water system—
						(A)to comply with a national primary drinking
			 water regulation; or
						(B)to mitigate groundwater contamination,
			 including saltwater intrusion.
						(c)Eligible entitiesAn entity eligible to receive a grant under
			 this section is—
					(1)a community water system as defined in
			 section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f); or
					(2)a system that is located in an area
			 governed by an Indian Tribe (as defined in section 1401 of the Safe Drinking
			 Water Act (42 U.S.C. 300f));
					(d)PriorityIn prioritizing projects for implementation
			 under this section, the Administrator shall give priority to community water
			 systems that—
					(1)serve a community that, under affordability
			 criteria established by the State under section 1452(d)(3) of the Safe Drinking
			 Water Act (42 U.S.C. 300j–12), is determined by the State to be—
						(A)a disadvantaged community; or
						(B)a community that may become a disadvantaged
			 community as a result of carrying out an eligible activity; or
						(2)serve a community with a population of less
			 than 10,000 individuals.
					(e)Local participationIn prioritizing projects for implementation
			 under this section, the Administrator shall consult with, and consider the
			 priorities of, affected States, Indian Tribes, and local governments.
				(f)Cost sharingBefore carrying out any project under this
			 section, the Administrator shall enter into a binding agreement with 1 or more
			 non-Federal interests that shall require the non-Federal interests—
					(1)to pay 45 percent of the total costs of the
			 project, which may include services, materials, supplies, or other in-kind
			 contributions;
					(2)to provide any land, easements,
			 rights-of-way, and relocations necessary to carry out the project; and
					(3)to pay 100 percent of any operation,
			 maintenance, repair, replacement, and rehabilitation costs associated with the
			 project.
					(g)WaiverThe Administrator may waive the requirement
			 to pay the non-Federal share of the cost of carrying out an eligible activity
			 using funds from a grant provided under this section if the Administrator
			 determines that an eligible entity is unable to pay, or would experience
			 significant financial hardship if required to pay, the non-Federal
			 share.
				(h)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section—
					(1)$230,000,000 for fiscal year 2010;
			 and
					(2)$300,000,000 for each of fiscal years 2011
			 through 2014.
					211.Reducing lead in
			 drinking water
				(a)DefinitionsIn
			 this section:
					(1)Eligible
			 entityThe term eligible entity means—
						(A)a community water system
			 (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C.
			 300f));
						(B)a system located in an
			 area governed by an Indian Tribe (as defined in that section);
						(C)a nontransient
			 noncommunity water system;
						(D)a qualified nonprofit
			 organization, as determined by the Administrator; and
						(E)a municipality or State,
			 interstate, or intermunicipal agency.
						(2)Lead reduction
			 projectThe term lead reduction project means a
			 project or activity the primary purpose of which is to reduce the level of lead
			 in water for human consumption by—
						(A)replacement of publicly
			 owned lead service lines;
						(B)capital costs, testing,
			 planning, or other relevant activities, as determined by the Administrator, to
			 identify and address conditions (including corrosion control) that contribute
			 to increased lead levels in water for human consumption;
						(C)assistance to low-income
			 homeowners to replace privately owned service lines, pipes, fittings, or
			 fixtures that contain lead; and
						(D)education of consumers
			 regarding measures to reduce exposure to lead from drinking water or other
			 sources.
						(3)Low-incomeThe
			 term low-income, with respect to an individual provided assistance
			 under this section, has such meaning as may be given the term by the head of
			 the municipality or State, interstate, or intermunicipal agency with
			 jurisdiction over the area to which assistance is provided.
					(4)MunicipalityThe
			 term municipality means—
						(A)a city, town, borough,
			 county, parish, district, association, or other public entity established by,
			 or pursuant to, applicable State law; and
						(B)an Indian tribe (as
			 defined in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b)).
						(b)Grant program
					(1)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 shall establish a grant program to provide assistance to eligible entities for
			 lead reduction projects in the United States.
					(2)EvaluationIn
			 providing assistance under this section, the Administrator shall
			 evaluate—
						(A)whether an eligible
			 entity applying for assistance has taken steps to identify the source of lead
			 in water for human consumption; and
						(B)the means by which the
			 proposed lead reduction project would reduce lead levels in the applicable
			 water system.
						(3)Priority
			 applicationIn providing grants under this subsection, the
			 Administrator shall give priority to an eligible entity that—
						(A)carries out a lead
			 reduction project at a public water system or nontransient noncommunity water
			 system that has exceeded the lead action level established by the Administrator
			 at any time during the 3-year period preceding the date of submission of the
			 application of the eligible entity;
						(B)addresses lead levels in
			 water for human consumption at a school, daycare, or other facility that
			 primarily serves children or another vulnerable human subpopulation; or
						(C)addresses such priority
			 criteria as the Administrator may establish, consistent with the goal of
			 reducing lead levels of concern.
						(4)Cost sharing
						(A)In
			 generalSubject to subparagraph (B), the non-Federal share of the
			 total cost of a project funded by a grant under this subsection shall be not
			 less than 20 percent.
						(B)WaiverThe
			 Administrator may reduce or eliminate the non-Federal share under subparagraph
			 (A) for reasons of affordability, as the Administrator determines to be
			 appropriate.
						(5)Low-income
			 assistance
						(A)In
			 generalSubject to subparagraphs (B) and (C), an eligible entity
			 may use a grant provided under this subsection to provide assistance to
			 low-income homeowners to carry out lead reduction projects.
						(B)Low-income assistance
			 capOf the funds made available to carry out this section, not
			 more than $5,000,000 may be allocated to provide assistance to low-income
			 homeowners under this paragraph for any fiscal year.
						(C)LimitationThe
			 amount of a grant provided to a low-income homeowner under this paragraph shall
			 not exceed $5,000.
						(6)Special consideration
			 for lead service line replacementIn carrying out lead service
			 line replacement using a grant under this subsection, an eligible entity
			 shall—
						(A)notify customers of the
			 replacement of any publicly owned portion of the lead service line;
						(B)offer to replace the
			 privately owned portion of the lead service line at the cost of
			 replacement;
						(C)recommend measures to
			 avoid exposure to short-term increases in lead levels following a partial lead
			 service line replacement; and
						(D)demonstrate that the
			 eligible entity has considered multiple options for reducing lead in drinking
			 water, including an evaluation of options for corrosion control.
						(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $60,000,000 for each of fiscal years 2010 through 2014.
				IIIMiscellaneous
			301.Definition of AcademyIn this title, the term Academy
			 means the National Academy of Sciences.
			302.Program for water quality enhancement and
			 management
				(a)Innovative technology and alternative
			 approaches grant program
					(1)In generalNot later than 2 years after the date of
			 enactment of this Act, the Administrator shall establish a program to provide
			 grants to, and enter into contracts and cooperative agreements with, research
			 institutions, institutions of higher education, National Laboratories, and
			 other appropriate entities (including consortia of such institutions and
			 entities), through a competitive process, in accordance with the plan developed
			 under subsection (b), for research regarding, and development of the use of,
			 innovative and alternative technologies to improve water quality, drinking
			 water supply, or water use efficiency and conservation.
					(2)Types of projectsIn carrying out this subsection, the
			 Administrator may select projects relating to such matters as innovative or
			 alternative technologies, approaches, practices, or methods—
						(A)to increase the effectiveness and
			 efficiency of water and wastewater infrastructure through the use of integrated
			 water resource management;
						(B)to increase the effectiveness and
			 efficiency of public water systems, including—
							(i)source water protection;
							(ii)water use reduction;
							(iii)water collection, storage, and treatment
			 and reuse of rainwater, stormwater, and graywater;
							(iv)identification of
			 behavioral, social, and economic barriers to achieving greater water use
			 efficiency;
							(v)use of watershed planning
			 directed toward water quality, conservation, and supply;
							(vi)actions to reduce energy
			 consumption;
							(vii)water treatment;
							(viii)water distribution and wastewater
			 collection systems;
							(ix)desalination; and
							(x)water security;
							(C)to encourage the use of innovative or
			 alternative technologies or approaches relating to water supply or
			 availability;
						(D)to increase the effectiveness and
			 efficiency of new and existing treatment works, including—
							(i)methods of collecting, treating,
			 dispersing, reusing, reclaiming, and recycling wastewater;
							(ii)system design;
							(iii)nonstructural alternatives;
							(iv)decentralized approaches;
							(v)stormwater and wastewater reuse;
							(vi)water use efficiency and
			 conservation;
							(vii)actions to reduce
			 energy consumption;
							(viii)technologies to
			 extract energy from wastewater; and
							(ix)wastewater security;
							(E)to increase the effectiveness and
			 efficiency of municipal separate storm sewer systems and combined sewer
			 systems, including through the use of soil and vegetation or other permeable
			 materials;
						(F)to promote new water treatment technologies
			 and management approaches, including commercialization and dissemination
			 strategies for adoption of innovative water, wastewater, and stormwater
			 technologies and management approaches or low-impact development technologies
			 in the homebuilding industry; or
						(G)to maintain a clearinghouse of technologies
			 and management approaches developed under this subsection and subsections (c)
			 and (d) at a research consortium or institute or other appropriate
			 organization, as determined by the Administrator.
						(3)Factors for considerationIn planning and implementing the program
			 under this subsection, the Administrator shall take into consideration—
						(A)research needs identified
			 by water resource managers, State and local governments, and other interested
			 parties; and
						(B)technologies and
			 processes likely to achieve the greatest increases in water quality, drinking
			 water supply, or water use efficiency and conservation.
						(4)Minority-serving
			 institutionsIn carrying out the program under this subsection,
			 the Administrator—
						(A)may provide extramural
			 grants to institutions of higher education; and
						(B)shall encourage
			 participation by minority-serving institutions.
						(b)Strategic research
			 plan
					(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Administrator, in coordination with the heads of other
			 appropriate Federal departments and agencies, shall develop a strategic
			 research plan for the grant program under subsection (a).
					(2)Requirements
						(A)CoordinationThe
			 plan under paragraph (1) shall be carried out, to the maximum extent
			 practicable, in coordination with other research and development strategic
			 plans of the Environmental Protection Agency.
						(B)ContentsThe
			 plan under paragraph (1) shall—
							(i)describe, in outline
			 form, research goals and priorities relating to an agenda of water quality,
			 drinking water supply, and water use efficiency and conservation,
			 including—
								(I)developing innovative
			 water supply-enhancing processes and technologies;
								(II)improving existing
			 processes and technologies, including wastewater treatment, desalination, and
			 groundwater recharge and recovery schemes;
								(III)improving the
			 effectiveness and efficiency of nontraditional wastewater treatment practices,
			 including nonstructural alternatives, low-impact development techniques, and
			 decentralized approaches; and
								(IV)exploring concepts that
			 extract energy from wastewater;
								(ii)(I)identify current
			 Federal water-related research efforts directed toward achieving the goals of
			 improving water quality, water use efficiency, or water conservation or
			 expanding water supply; and
								(II)describe the means by
			 which those efforts are coordinated with the program established under
			 subsection (a) in order to leverage resources and avoid duplication;
								(iii)take into consideration
			 the public health and environmental quality impacts and cost-effectiveness of
			 each relevant technology and approach; and
							(iv)take into consideration
			 and incorporate, as appropriate, recommendations contained in reports and
			 studies conducted by Federal departments and agencies, the National Research
			 Council, the National Science and Technology Council, and other appropriate
			 entities.
							(3)Science Advisory Board
			 reviewThe Administrator shall submit the plan under paragraph
			 (1) to the Science Advisory Board of the Environmental Protection Agency for
			 review.
					(4)RevisionsThe
			 plan under paragraph (1) shall be revised and amended as necessary to reflect
			 updated scientific findings and national research priorities.
					(c)Municipalities grant program
					(1)Definition of municipalityIn this subsection, the term
			 municipality means—
						(A)a city, town, borough, county, parish,
			 district, association, authority, or other public entity established by, or
			 pursuant to, State law; or
						(B)an Indian tribe (as defined in section 4 of
			 the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b)).
						(2)EstablishmentNot later than 90 days after the date of
			 publication of the initial report under subsection (e)(2), the Administrator
			 shall establish a nationwide demonstration grant program—
						(A)to promote innovations in technology and
			 alternative approaches to water quality management or water supply developed
			 under subsection (a); and
						(B)to reduce costs to municipalities incurred
			 in complying with the Federal Water Pollution Control Act (33 U.S.C. 1251 et
			 seq.) and the Safe Drinking Water Act (42 U.S.C. 300f et seq.) through the
			 approaches and technologies developed under subsection (a).
						(3)ScopeThe demonstration grant program shall
			 consist of up to 10 projects each year, to be carried out in municipalities
			 selected by the Administrator under paragraph (5).
					(4)ApplicationsA municipality that seeks to participate in
			 the demonstration grant program established under this subsection shall submit
			 to the Administrator a plan that—
						(A)is developed in coordination with—
							(i)the agencies of the State having
			 jurisdiction over water quality and water supply matters; and
							(ii)interested stakeholders, including
			 institutions of higher education and related research institutions;
							(B)describes water impacts specific to urban
			 or rural areas;
						(C)includes a strategy under which the
			 municipality, through participation in the demonstration grant program, could
			 effectively—
							(i)address water quality or water supply
			 problems; and
							(ii)achieve the water quality goals
			 that—
								(I)could be achieved using more traditional
			 methods; and
								(II)are required under the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.) or the Safe Drinking Water Act
			 (42 U.S.C. 300f et seq.); and
								(D)includes a schedule for achieving the water
			 quality, water supply, or water use efficiency and conservation goals of the
			 municipality.
						(5)Categories of projects
						(A)In generalIn carrying out the demonstration grant
			 program, the Administrator shall provide grants for—
							(i)projects relating to water supply, water
			 quality, or water use efficiency and conservation matters described in
			 subsection (a)(2); and
							(ii)subject to subparagraph
			 (B), not less than 2 projects for the incorporation into a building of the most
			 current water use efficiency and conservation technologies and designs.
							(B)Projects for
			 incorporation
							(i)Incremental cost
			 limitationA grant provided under subparagraph (A)(ii) may be
			 used only to pay the incremental costs of incorporation into a building of a
			 water use efficiency and conservation technology or design.
							(ii)Types of
			 buildingsOf the projects for which grants are provided under
			 subparagraph (A)(ii)—
								(I)at least 1 shall be for a
			 residential building; and
								(II)at least 1 shall be for
			 a commercial building.
								(iii)Public
			 availabilityThe design of each building for which a grant is
			 provided under subparagraph (A)(ii) shall be made available to the public, and
			 each such building shall be accessible to the public for tours and educational
			 purposes.
							(6)Responsibilities of
			 AdministratorIn providing
			 grants for projects under this subsection, the Administrator shall—
						(A)ensure, to the maximum extent practicable,
			 that—
							(i)the demonstration grant program under this
			 subsection includes a variety of projects with respect to—
								(I)geographical distribution;
								(II)innovative technologies used for the
			 projects; and
								(III)nontraditional approaches (including
			 low-impact development technologies) used for the projects; and
								(ii)each category of project described in
			 paragraph (5) is adequately represented;
							(B)give higher priority to projects
			 that—
							(i)address multiple problems; and
							(ii)are regionally applicable;
							(C)ensure, to the maximum extent practicable,
			 that at least 1 community having a population of 10,000 or fewer individuals
			 receives a grant for each fiscal year; and
						(D)ensure that, for each fiscal year, no
			 municipality receives more than 25 percent of the total amount of funds made
			 available for the fiscal year to provide grants under this subsection.
						(7)Cost sharing
						(A)In generalExcept as provided in subparagraph (B), the
			 non-Federal share of the total cost of a project funded by a grant under this
			 subsection shall be not less than 20 percent.
						(B)WaiverThe Administrator may reduce or eliminate
			 the non-Federal share of the cost of a project for reasons of
			 affordability.
						(d)Incorporation of
			 results and information
					(1)Technology
			 transferThe Administrator, taking into consideration the results
			 of the projects carried out using grants under subsections (a) and (c),
			 shall—
						(A)facilitate the adoption
			 of technologies and processes to promote increased water quality, drinking
			 water supply, and water use efficiency and conservation; and
						(B)collect and disseminate
			 information, including through the establishment of a publicly accessible
			 clearinghouse, regarding those technologies and processes, including
			 information on—
							(i)incentives and
			 impediments to development and commercialization;
							(ii)best practices;
			 and
							(iii)anticipated increases
			 in water quality, drinking water supply, and water use efficiency and
			 conservation resulting from the implementation of specific technologies and
			 processes.
							(2)Incorporation of
			 results and informationTo the maximum extent practicable, the
			 Administrator shall incorporate the results of, and information obtained from,
			 successful projects under this section into other programs administered by the
			 Administrator.
					(e)Reports
					(1)Reports from grant recipientsA recipient of a grant under this section
			 shall submit to the Administrator, on the date of completion of a project of
			 the recipient and on each of the dates that is 1, 2, and 3 years after that
			 date, a report that describes the effectiveness of the project.
					(2)Reports to CongressNot later than 2 years after the date of
			 enactment of this Act, and not less frequently than once every 2 years
			 thereafter, the Administrator shall submit to the Committee on Environment and
			 Public Works of the Senate and the Committees on Transportation and
			 Infrastructure and Energy and Commerce of the House of Representatives a report
			 describing—
						(A)the findings of each
			 recipient of a grant under subsection (a) with respect to the identification of
			 any potential new technology or management approach developed by the recipient;
			 and
						(B)the status and results of
			 the grant program under subsection (c).
						(f)Water management study
			 and report
					(1)DefinitionsIn
			 this subsection:
						(A)Low-impact
			 approachThe term low-impact approach means a
			 strategy that manages rainfall at the source using decentralized microscale
			 controls to mimic the predevelopment hydrology of the relevant site by using a
			 design technique that infiltrates, filters, stores, evaporates, and detains
			 runoff close to the source.
						(B)Soft path
			 approachThe term soft path approach means a general
			 framework that encompasses—
							(i)increased efficiency of
			 water use;
							(ii)integration of water
			 supply, wastewater treatment, and stormwater management systems; and
							(iii)protection,
			 restoration, and effective use of the natural capacities of ecosystems to
			 provide clean water.
							(2)Study
						(A)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Administrator shall enter into an arrangement with the National
			 Academy of Sciences under which the Academy shall conduct a study, by not later
			 than 2 years after that date, of innovative, effective, and systematic
			 approaches for the management of water supply, wastewater, and
			 stormwater.
						(B)ContentsThe
			 study shall—
							(i)be based on and enhance,
			 to the maximum extent practicable, relevant studies previously conducted by the
			 Academy;
							(ii)focus in particular on
			 soft-path approaches and low-impact approaches to the management described in
			 subparagraph (A);
							(iii)take into consideration
			 the costs of each approach analyzed by the study;
							(iv)examine and compare the
			 state of research, technology development, and emerging practices in other
			 developed and developing countries with those in the United States;
							(v)identify and evaluate
			 relevant system approaches for comprehensive water management, including the
			 interrelationship of water systems with other major systems, such as energy and
			 transportation systems;
							(vi)identify priority
			 research and development needs; and
							(vii)assess implementation
			 needs and barriers.
							(C)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this paragraph $1,000,000 for the period of fiscal years 2010 through
			 2012.
						(3)Report
						(A)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Administrator shall submit to the Committee on Environment and
			 Public Works of the Senate and the Committee on Science and Technology of the
			 House of Representatives a report describing the key findings of the study
			 under paragraph (2).
						(B)InclusionsThe
			 report under subparagraph (A) shall include—
							(i)an evaluation of relevant
			 challenges and opportunities; and
							(ii)recommendations for
			 innovative and integrated solutions for use as a practical reference by water
			 managers, planners, developers, scientists, engineers, nongovernmental
			 organizations, Federal departments and agencies, and regulators.
							(g)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to carry out this section $40,000,000 for each of
			 fiscal years 2010 through 2014.
				303.Agricultural watershed sustainability
			 technology grant program
				(a)DefinitionsIn this section:
					(1)Agricultural commodityThe term agricultural
			 commodity means—
						(A)agricultural, horticultural, viticultural,
			 and dairy products;
						(B)livestock and the products of
			 livestock;
						(C)the products of poultry and bee
			 raising;
						(D)the products of forestry; and
						(E)other commodities raised or produced on
			 agricultural sites, as determined to be appropriate by the Secretary of
			 Agriculture.
						(2)Agricultural projectThe term agricultural project
			 means an agricultural watershed sustainability technology pilot project that,
			 as determined by the Administrator—
						(A)is carried out at an agricultural
			 site;
						(B)(i)achieves demonstrable improvements in water
			 quality that meet or exceed those mandated by statutory or regulatory
			 requirements; or
							(ii)improves water use efficiency; and
							(C)will not substantially adversely affect
			 agricultural commodity production, yield, profitability, or any other long-term
			 environmental medium, including air and groundwater resources.
						(3)Agricultural siteThe term agricultural site
			 means a farming or ranching operation of a producer in the United
			 States.
					(4)ProducerThe term producer means any
			 person or group of persons (including an irrigation district and a drainage
			 district) engaged in the production and sale of an agricultural commodity that
			 owns, or shares the ownership and risk of loss of, the agricultural
			 commodity.
					(5)Revolving
			 fundThe term revolving
			 fund means an agricultural watershed sustainability technology revolving
			 fund—
						(A)that is established by a State using
			 amounts provided under subsection (b)(1);
						(B)that is maintained and credited with
			 repayments; and
						(C)the balance of which shall be available in
			 perpetuity for providing financial assistance.
						(b)Grants for agricultural State revolving
			 funds
					(1)In generalAs soon as practicable after the date of
			 enactment of this section, the Administrator shall provide to each eligible
			 State described in paragraph (2) 1 or more capitalization grants, that
			 cumulatively equal no more than $1,000,000 per State, for use in establishing,
			 within an agency of the State having jurisdiction over agriculture or
			 environmental quality, an agricultural watershed sustainability technology
			 revolving fund.
					(2)Eligible StatesAn eligible State referred to in paragraph
			 (1) is a State that agrees, prior to receipt of a capitalization grant under
			 paragraph (1)—
						(A)to establish, and deposit the funds from
			 the grant in, a revolving fund;
						(B)to provide, at a minimum, a State share in
			 an amount equal to 20 percent of the capitalization grant;
						(C)to use amounts in the revolving fund to
			 make loans to producers in accordance with subsection (c); and
						(D)to return amounts in the revolving fund if
			 no loan applications are granted within 2 years of the receipt of the initial
			 capitalization grant.
						(c)Loans to producers
					(1)Use of fundsA State that establishes a revolving fund
			 under subsection (b)(2) shall use amounts in the revolving fund to provide
			 loans to producers for use in designing and constructing agricultural
			 projects.
					(2)Maximum amount of loanThe amount of a loan made to a producer
			 using funds from a revolving fund shall not exceed $250,000, in the aggregate,
			 for all agricultural projects serving an agricultural site of the
			 producer.
					(3)Conditions on loansA loan made to a producer using funds from
			 a revolving fund shall—
						(A)have an interest rate that is not more than
			 the market interest rate, including an interest-free loan; and
						(B)be repaid to the revolving fund not later
			 than 20 years after the date on which funds are initially disbursed.
						(d)Requirements for producers
					(1)In generalA producer that seeks to receive a loan
			 from a revolving fund shall—
						(A)submit to the State within the jurisdiction
			 of which the agricultural site of the producer is located an application
			 that—
							(i)contains such information as the State may
			 require; and
							(ii)demonstrates, to the satisfaction of the
			 State, that each project proposed to be carried out with funds from the loan is
			 an agricultural project; and
							(B)agree to expend all funds from a loan in an
			 expeditious and timely manner, as determined by the State.
						(2)Maximum percentage of agricultural project
			 costSubject to subsection
			 (c)(2), a producer that receives a loan from a revolving fund may use funds
			 from the loan to pay up to 100 percent of the cost of carrying out an
			 agricultural project.
					(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $50,000,000.
				304.State revolving fund review
			 process
				(a)In generalAs soon as practicable after the date of
			 enactment of this Act, the Administrator shall—
					(1)consult with States, utilities, nonprofit
			 organizations, and other Federal agencies providing financial assistance to
			 identify ways to expedite and improve the application and review process, for
			 the provision of assistance from—
						(A)the State water pollution control revolving
			 funds established under title VI of the Federal Water Pollution Control Act (33
			 U.S.C. 1381 et seq.); and
						(B)the State drinking water treatment
			 revolving loan funds established under section 1452 of the Safe Drinking Water
			 Act (42 U.S.C. 300j–12);
						(2)take such administrative action as is
			 necessary to expedite and improve the process as the Administrator has
			 authority to take under existing law;
					(3)collect information relating to innovative
			 approaches taken by any State to simplify the application process of the State,
			 and provide the information to each State;
					(4)conduct an evaluation of the process used
			 to develop and carry out the needs survey under section 516(b)(1)(B) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1375(b)(1)(B)), including
			 recommendations for ways to streamline the development and conduct of that
			 survey; and
					(5)submit to Congress a report that, based on
			 the information identified under paragraph (1), contains recommendations
			 (including recommendations for legislation) to facilitate further streamlining
			 and improvement of the process.
					(b)ConsiderationsIn carrying out this section, the
			 Administrator shall consider the needs of—
					(1)small treatment works and medium treatment
			 works (as defined in section 222 of the Federal Water Pollution Control
			 Act);
					(2)treatment works serving populations of
			 100,000 or more;
					(3)small public water systems described in
			 section 1433(d) of the Safe Drinking Water Act (42 U.S.C. 300i–2(d));
			 and
					(4)public water systems described in section
			 1433(a)(2) of the Safe Drinking Water Act (42 U.S.C. 300i–2(a)(2)).
					305.Cost of service study
				(a)In generalNot later than 2 years after the date of
			 enactment of this Act, the Administrator shall enter an arrangement with the
			 Academy under which the Academy shall complete and provide to the Administrator
			 the results of a study of the means by which public water systems and treatment
			 works selected by the Academy in accordance with subsection (c) meet the costs
			 associated with operations, maintenance, capital replacement, and regulatory
			 requirements.
				(b)Required elements
					(1)AffordabilityThe study shall, at a minimum—
						(A)determine whether the rates at public water
			 systems and treatment works for communities included in the study were
			 established using a full-cost pricing model;
						(B)if a full-cost pricing model was not used,
			 identify any incentive rate systems that have been successful in significantly
			 reducing—
							(i)per capita water demand;
							(ii)the volume of wastewater flows;
							(iii)the volume of stormwater runoff; or
							(iv)the quantity of pollution generated by
			 stormwater;
							(C)identify a set of best industry practices
			 that public water systems and treatment works may use in establishing a rate
			 structure that—
							(i)adequately addresses the true cost of
			 services provided to consumers by public water systems and treatment works,
			 including infrastructure replacement;
							(ii)encourages water conservation; and
							(iii)takes into consideration the needs of
			 disadvantaged individuals and communities, as identified by the
			 Administrator;
							(D)identify existing standards for
			 affordability and the manner in which those standards are determined and
			 defined;
						(E)determine the manner in which affordability
			 varies with respect to communities of different sizes and in different regions;
			 and
						(F)determine the extent to which affordability
			 affects the decision of a community to increase public water system and
			 treatment works rates (including the decision relating to the percentage by
			 which those rates should be increased).
						(2)Disadvantaged communitiesThe study shall, at a minimum—
						(A)survey a cross-section of States
			 representing different sizes, demographics, and geographical regions;
						(B)describe, for each State described in
			 subparagraph (A), the definition of disadvantaged community used
			 in the State in carrying out projects and activities under the Safe Drinking
			 Water Act (42 U.S.C. 300f et seq.);
						(C)review other means of identifying the
			 meaning of the term disadvantaged, as that term applies to
			 communities;
						(D)determine which factors and characteristics
			 are required for a community to be considered disadvantaged;
			 and
						(E)evaluate the degree to which factors such
			 as a reduction in the tax base over a period of time, a reduction in
			 population, the loss of an industrial base, and the existence of areas of
			 concentrated poverty are taken into account in determining whether a community
			 is a disadvantaged community.
						(c)Selection of communitiesThe Academy shall select communities, the
			 public water system and treatment works rate structures of which are to be
			 studied under this section, that include a cross-section of communities
			 representing various populations, income levels, demographics, and geographical
			 regions.
				(d)Use of results of studyOn receipt of the results of the study, the
			 Administrator shall—
					(1)submit the study to Congress;
					(2)submit a report that describes the results
			 of the study; and
					(3)make the results available to treatment
			 works and public water systems for use by the publicly owned treatment works
			 and public water systems, on a voluntary basis, in determining whether 1 or
			 more new approaches may be implemented at facilities of the publicly owned
			 treatment works and public water systems.
					(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $1,000,000 for each of
			 fiscal years 2010 and 2014.
				306.Effective utility
			 management strategies
				(a)DefinitionsIn
			 this section:
					(1)Effective utility
			 management strategyThe term effective utility management
			 strategy means a strategy for the operation and management of a utility
			 that, as determined by the Administrator, incorporates the following
			 attributes:
						(A)Product quality.
						(B)Stakeholder understanding
			 and support.
						(C)Customer
			 satisfaction.
						(D)Employee
			 development.
						(E)Operational
			 optimization.
						(F)Financial
			 viability.
						(G)Infrastructure
			 stability.
						(H)Operational
			 resiliency.
						(I)Community
			 sustainability.
						(J)Water resource
			 adequacy.
						(2)UtilityThe
			 term utility means—
						(A)a treatment works (as
			 defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C.
			 1292)); and
						(B)a public water system (as
			 defined in section 1401 of the Safe Drinking Water Act (42 U.S.C.
			 300f)).
						(b)Action by
			 AdministratorThe Administrator may carry out training programs,
			 provide technical assistance, and disseminate information regarding effective
			 utility management strategies, including by—
					(1)providing seminars and
			 workshops (including electronic-based seminars and workshops), conferences, and
			 other educational programs and developing curricula to advance effective
			 utility management strategies;
					(2)offering support and
			 advice (including financial, operational, and management advice) to utility
			 operators and managers regarding effective utility management strategies;
			 and
					(3)publishing and
			 disseminating manuals on best management practices and other relevant
			 information, success stories, and lessons learned relating to effective utility
			 management strategies.
					(c)Partner
			 organizationsIn carrying out subsection (b), the Administrator
			 may enter into cooperative agreements, as the Administrator determines to be
			 appropriate, with—
					(1)stakeholder
			 associations;
					(2)qualified nonprofit
			 organizations; and
					(3)other relevant
			 organizations, as determined by the Administrator.
					(d)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000 for each of fiscal years 2010 through 2014.
				307.WaterSense
			 Program
				(a)EstablishmentThere
			 is established within the Environmental Protection Agency a program, to be
			 known as the WaterSense Program, to identify and promote
			 voluntary approaches to increase water efficiency in the United States to
			 reduce the strain on water and wastewater infrastructure and conserve water
			 resources for future generations through voluntary labeling, promotion, or
			 other forms of communication regarding water efficient products, programs,
			 processes, buildings, landscapes, facilities, and services that meet the
			 highest water conservation and performance standards.
				(b)AdministrationThe
			 WaterSense Program shall be carried out by the Administrator.
				(c)DutiesIn
			 carrying out the WaterSense Program, the Administrator shall—
					(1)establish—
						(A)a WaterSense label to be
			 used for certain items; and
						(B)the procedure by which an
			 item may be certified to display the WaterSense label;
						(2)promote products
			 displaying the WaterSense label as the preferred technologies in the market
			 place for—
						(A)reducing water use;
			 and
						(B)ensuring product
			 performance;
						(3)work to enhance public
			 awareness of the WaterSense label;
					(4)preserve the integrity of
			 the WaterSense label by—
						(A)developing specifications
			 to ensure reliable performance of WaterSense-labeled products, buildings,
			 landscapes, and services;
						(B)overseeing WaterSense
			 certifications made by third parties;
						(C)conducting reviews of the
			 use of the WaterSense label in the marketplace and taking corrective action in
			 any case in which misuse of the label is identified; and
						(D)carrying out such other
			 measures as the Administrator determines to be appropriate;
						(5)regularly research and
			 update WaterSense product criteria for each applicable category of
			 products;
					(6)solicit comments from
			 interested parties before establishing or revising a WaterSense product
			 category, specification, or criterion (or before the effective date for any
			 such product category, specification, or criterion, as applicable);
					(7)on adoption of a new or
			 revised product category, specification, or criterion, provide reasonable
			 notice to interested parties regarding—
						(A)any change (including a
			 change of effective date) to the product category, specification, or
			 criterion;
						(B)an explanation of the
			 change; and
						(C)as appropriate, responses
			 to comments submitted by interested parties regarding the product category,
			 specification, or criterion;
						(8)provide appropriate lead
			 time, as determined by the Administrator, before the applicable effective date
			 for a new or significant revision to a product category, specification, or
			 criterion, taking into account the timing requirements of the manufacturing,
			 product marketing, and distribution process for the specific product, programs,
			 processes, buildings, landscapes, facilities, or services addressed; and
					(9)identify and, where
			 appropriate, implement other voluntary approaches in commercial, institutional,
			 and industrial sectors to improve water efficiency.
					(d)Annual
			 reportsNot less frequently than once each year, the
			 Administrator shall prepare and make publicly available a report describing the
			 activities carried out under this section, including, to the maximum extent
			 practicable—
					(1)available information
			 regarding sales in each WaterSense product category; and
					(2)the savings of water,
			 energy, and capital costs of water, wastewater, and stormwater infrastructure
			 attributable to the WaterSense program and each category of WaterSense product,
			 expressed on a national, regional, State, and watershed level.
					(e)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section—
					(1)$5,000,000 for each of
			 fiscal years 2010 and 2011;
					(2)$7,500,000 for each of
			 fiscal years 2012 and 2013; and
					(3)$10,000,000 for fiscal
			 year 2014.
					308.Pharmaceuticals and
			 personal care productsSection
			 104 of the Federal Water Pollution Control Act (33 U.S.C. 1254) is amended by
			 adding at the end the following:
				
					(w)Presence of
				pharmaceuticals and personal care products in waters of the United
				States
						(1)DefinitionsIn
				this subsection:
							(A)AcademyThe
				term Academy means the National Academy of Sciences.
							(B)PharmaceuticalThe
				term pharmaceutical has the meaning given the term
				drug in section 201 of the Federal Food, Drug, and Cosmetic Act
				(21 U.S.C. 321).
							(C)Personal care
				productThe term personal care product has the
				meaning given the term cosmetic in section 201 of the Federal
				Food, Drug, and Cosmetic Act (21 U.S.C. 321).
							(2)StudyThe
				Administrator shall offer to enter into an arrangement with the National
				Academy of Sciences under which the Academy, in consultation with the
				Administrator, the Secretary of Health and Human Services (acting through the
				Commissioner of Food and Drugs), the Director of the United States Geological
				Survey, the heads of other appropriate Federal agencies (including the National
				Institute of Environmental Health Sciences), and other interested stakeholders
				(including manufacturers of pharmaceuticals and personal care products), shall
				conduct a study on the presence of pharmaceuticals and personal care products
				in the waters of the United States.
						(3)ContentsIn
				conducting the study under paragraph (2), the Academy shall—
							(A)identify pharmaceuticals
				and personal care products that have been detected in the waters of the United
				States and the levels at which such pharmaceuticals and personal care products
				have been detected;
							(B)identify the sources of
				pharmaceuticals and personal care products in the waters of the United States,
				including point sources and nonpoint sources of pharmaceutical and personal
				care products; and
							(C)evaluate—
								(i)risks associated with the
				presence of pharmaceuticals and personal care products in the waters of the
				United States; and
								(ii)based upon that
				assessment, the technical, economic, and legal feasibility of methods to
				control, limit, treat, or prevent that presence.
								(4)ReportNot
				later than 2 years after the date of enactment of this subsection, the Academy
				shall submit to the Administrator and Congress a report on the results of the
				study conducted under this subsection, including the potential effects of
				pharmaceuticals and personal care products in the waters of the United States
				on human health and aquatic
				wildlife.
						.
			309.Financing capability
			 guidanceNot later than 180
			 days after the date of enactment of this Act, for the purpose of updating the
			 document entitled Combined Sewer Overflows–Guidance for Financial
			 Capability Assessment and Schedule Development and dated February 1997,
			 the Administrator shall—
				(1)collect and take into
			 consideration information that can be used to assess the financial condition of
			 permittees under the Federal Water Pollution Control Act (33 U.S.C. 1251 et
			 seq.);
				(2)consult with the affected
			 States, municipalities, and other interested parties, as determined by the
			 Administrator; and
				(3)conduct a public outreach
			 process.
				
	
		July 15, 2009
		Reported with an amendment
	
